EXHIBIT 10.1





 
 

--------------------------------------------------------------------------------





 
LOAN AND SECURITY AGREEMENT
 
 
dated as of February 6, 2009
 
among


LIFEWAY FOODS, INC.,
FRESH MADE, INC.,
LFI ENTERPRISES, INC.,
HELIOS NUTRITION LIMITED,
PRIDE OF MAIN STREET DAIRY, LLC
and
STARFRUIT, LLC, as the Borrowers


and


THE PRIVATEBANK AND TRUST COMPANY




 

--------------------------------------------------------------------------------

 
 
 
 
 
 



--------------------------------------------------------------------------------


 
Table of Contents
 
1.  DEFINITIONS
1
1.1  Defined Terms
1
1.2  Accounting Terms
19
1.3  Other Terms Defined in UCC
20
1.4  Other Interpretive Provisions
20
1.5  Multiple Borrowers
21
 
 
2  COMMITMENT OF THE BANK
21
2.1  Revolving Loans
21
2.2  Term Loan
22
2.3  Additional LIBOR Loan Provisions
23
2.4  Interest and Fee Computation; Collection of Funds
25
2.5  Late Charge
25
2.6  Letters of Credit
26
2.7  Taxes
26
2.8  All Loans to Constitute Single Obligation
27
 
 
3  CONDITIONS OF BORROWING
27
3.1  Loan Documents
27
3.2  Event of Default
31
3.3  Material Adverse Effect
31
3.4  Litigation
31
3.5  Representations and Warranties
31
 
 
4  NOTES EVIDENCING LOANS
32
4.1  Revolving Note
32
4.2  Term Note
32
 
 
5  MANNER OF BORROWING
32
5.1  Borrowing Procedures
32
5.2  LIBOR Conversion and Continuation Procedures
33
5.3  Letters of Credit
33
5.4  Automatic Debit
33
5.5  Discretionary Disbursements
34
 
 
6  SECURITY FOR THE OBLIGATIONS
34
6.1  Security for Obligations
34
6.2  Other Collateral
35
6.3  Possession and Transfer of Collateral
35

 

--------------------------------------------------------------------------------


 
6.4  Financing Statements
35
6.5  Additional Collateral
36
6.6  Preservation of the Collateral
36
6.7  Other Actions as to any and all Collateral
37
6.8  Collateral in the Possession of a Warehouseman or Bailee
37
6.9  Letter-of-Credit Rights
37
6.10  Commercial Tort Claims
37
6.11  Electronic Chattel Paper and Transferable Records
38
 
 
7  REPRESENTATIONS AND WARRANTIES
38
7.1  Borrowers Organization and Name
38
7.2  Authorization
38
7.3  Validity and Binding Nature
39
7.4  Consent; Absence of Breach
39
7.5  Ownership of Properties; Liens
39
7.6  Equity Ownership
39
7.7  Intellectual Property
39
7.8  Financial Statements
40
7.9  Litigation and Contingent Liabilities
40
7.10  Event of Default
40
7.12  Environmental Laws and Hazardous Substances
40
7.13  Solvency, etc
41
7.14  ERISA Obligations
41
7.15  Labor Relations
41
7.16  Security Interest
42
7.17  Lending Relationship
42
7.18  Business Loan
42
7.19  Taxes
42
7.20  Compliance with Regulation U
42
7.21  Governmental Regulation
42
7.22  Bank Accounts
43
7.23  Place of Business
43
7.24  Complete Information
43
7.25  Subordinated Debt
43
7.26  Internal Controls
43
7.27  Real Property
44
7.28  Hedging Agreements
44
7.28  Lifeway’s Disclosure Documents
44
   
8  AFFIRMATIVE COVENANTS
44
8.1  Compliance with Bank Regulatory Requirements; Increased Costs
44
8.2  Borrowers Existence
45
8.3  Compliance With Laws
45
8.4  Payment of Taxes and Liabilities
45

 

--------------------------------------------------------------------------------


 
8.5  Maintain Property
46
8.6  Maintain Insurance
46
8.7  ERISA Liabilities; Employee Plans
47
8.8  Financial Statements
47
8.9  Supplemental Financial Statements
48
8.10  Borrowing Base Certificate
48
8.11  Aged Accounts Schedule
48
8.12  Inventory Reports
48
8.13  Compliance Certificate
48
8.14  Field Audits
49
8.15  Securities and Exchange Commission Filings
49
8.16  Other Reports
49
8.17  Collateral Records
49
8.18  Intellectual Property
49
8.19  Notice of Proceedings
49
8.20  Notice of Event of Default or Material Adverse Effect
50
8.21  Environmental Matters
50
8.22  Further Assurances
50
8.23 Banking Relationship
50
 
 
9  NEGATIVE COVENANTS
50
9.1  Debt
50
9.2  Encumbrances
51
9.3  Investments
51
9.4  Transfer; Merger; Sales
52
9.5  Issuance of Capital Securities
52
9.6  Distributions
52
9.7  Transactions with Affiliates
53
9.8  Unconditional Purchase Obligations
53
9.9  Cancellation of Debt
53
9.10  Inconsistent Agreements
53
9.11  Use of Proceeds
53
9.12  Bank Accounts
54
9.13  Business Activities; Change of Legal Status and Organizational Documents
54
9.15  Prepayment of Seller Note
54
 
 
10  FINANCIAL COVENANTS
54
10.1  Tangible Net Worth
54
10.2  Fixed Charge Coverage
54
10.3  Capital Expenditures
54
 
 
11  EVENTS OF DEFAULT
54
11.1  Nonpayment of Obligations
55

 

--------------------------------------------------------------------------------


 
11.2  Misrepresentation
55
11.3  Nonperformance
55
11.4  Default under Loan Documents
55
11.5  Default under Other Debt
55
11.6  Other Material Obligations
55
11.7  Bankruptcy, Insolvency, etc.
55
11.8  Judgments
56
11.9  Change in Control
56
11.10  Collateral Impairment
56
11.11  Material Adverse Effect
56
11.12  Subordinated Debt
56
   
12  REMEDIES
56
12.1  Possession and Assembly of Collateral
57
12.2  Sale of Collateral
57
12.3  Standards for Exercising Remedies
58
12.4  UCC and Offset Rights
58
12.5  Additional Remedies
59
12.6  Attorney-in-Fact
60
12.7  No Marshaling
60
12.8  Application of Proceeds
61
12.9  No Waiver
61
12.10  Letters of Credit
61
   
13 CROSS-GUARANTY
61
13.1  Cross Guaranty
61
13.2  Waivers By Borrowers
62
13.3  Waivers By Borrowers
62
13.4 Subordination of Subrogation, Etc
62
13.5 Election of Remedies
62
13.6 Limitation
63
13.7 Contribution with Respect to Guaranty Obligations
63
13.8 Liability Cumulative
64
 
 
14  MISCELLANEOUS
64
14.1  Obligations Absolute
64
14.2  Entire Agreement
64
14.3  Amendments; Waivers
65
14.4  WAIVER OF DEFENSES
65
14.5  FORUM SELECTION AND CONSENT TO JURISDICTION
65
14.6  WAIVER OF JURY TRIAL
65
14.7  Assignability
66
14.8  Confirmations
66

 

--------------------------------------------------------------------------------


 
14.9  Confidentiality
66
14.10  Binding Effect
67
14.11  Governing Law
67
14.12  Enforceability
67
14.13  Survival of Borrowers Representations
67
14.14  Extensions of Bank’s Commitment
67
14.15  Time of Essence
67
14.16  Counterparts; Facsimile Signatures
67
13.17  Notices
68
14.18  Release of Claims Against Bank
68
14.19  Costs, Fees and Expenses
69
14.20  Indemnification
69
14.21  Revival and Reinstatement of Obligations
70
14.22  Customer Identification - USA Patriot Act Notice
70


 
SCHEDULES

 
 

SCHEDULE 6.1
Excluded Collateral
SCHEDULE 7.1
Borrower Organization Identification Numbers
SCHEDULE 7.6
Capital Securities
SCHEDULE 7.9
Litigation and Contingent Liabilities
SCHEDULE 7.12
Environmental Matters
SCHEDULE 7.22
Deposit Accounts
SCHEDULE 7.23
Location of All Collateral
SCHEDULE 7.27
Real Property
SCHEDULE 8.23
Excluded Bank Accounts
SCHEDULE 9.1
Debt
SCHEDULE 9.2
Permitted Liens
SCHEDULE 9.3
Investments

 


EXHIBITS
 
 
EXHIBIT A
Form of Revolving Note
EXHIBIT B
Form of Term Note
EXHIBIT C
Form of Borrowing Base Certificate
EXHIBIT D
Form of Compliance Certificate
EXHIBIT E
Form of Notice of Borrowing
EXHIBIT F
Form of Notice of Conversion/Continuation


 

--------------------------------------------------------------------------------






LOAN AND SECURITY AGREEMENT


This LOAN AND SECURITY AGREEMENT dated as of February 6, 2009 (the “Agreement”),
is executed by and between LIFEWAY FOODS, INC., an Illinois corporation
(“Lifeway”) which has its chief executive office located at 6431 W. Oakton St.,
Morton Grove IL, 60053, FRESH MADE, INC., a Pennsylvania corporation (“FMI”)
which has its chief executive office located at 810 Bleigh St., Philadelphia PA,
19111, LFI ENTERPRISES, INC., an Illinois corporation (“LFI”) which has its
chief executive office located at 6431 W. Oakton St., Morton Grove IL, 60053,
HELIOS NUTRITION LIMITED, a Minnesota corporation (“Helios”) which has its chief
executive office located at 6431 W. Oakton St., Morton Grove IL, 60053; PRIDE OF
MAIN STREET DAIRY, LLC, a Minnesota limited liability company (“Pride”) which
has its chief executive office located at 6431 W. Oakton St., Morton Grove IL,
60053 and STARFRUIT, LLC, an Illinois limited liability company (“Starfruit”)
which has its chief executive office located at 6431 W. Oakton St., Morton Grove
IL, 60053, and THE PRIVATEBANK AND TRUST COMPANY (the “Bank”), whose address is
120 S. LaSalle Street, Chicago, Illinois 60603.  Lifeway, FMI, LFI, Helios,
Pride and Starfruit are hereinafter sometimes individually referred to as a
“Borrower” and collectively as the “Borrowers.”


R E C I T A L S:


A. The Borrowers desire to borrow funds and obtain other financial
accommodations from the Bank.


B. Pursuant to the Borrowers’ request, the Bank is willing to extend such
financial accommodations to the Borrowers under the terms and conditions set
forth herein.


NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrowers agree to borrow from the Bank, and
the Bank agrees to lend to the Borrowers, subject to and upon the following
terms and conditions:


A G R E E M E N T S:


Section 1. DEFINITIONS.


1.1. Defined Terms.  For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.


“Act” shall have the meaning set forth in Section 14.22.


“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Bank, any entity administered or managed by the Bank, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly,

--------------------------------------------------------------------------------


power to direct or cause the direction of the management and policies of such
Person whether by contract, ownership of voting securities, membership interests
or otherwise.


“Amani-Helios Note” shall mean that certain Non-Negotiable Promissory Note in
the original principal amount of $4,200,000 payable by Lifeway to Amani Holdings
LLC, the current balance of which is $837,244.


“Applicable Margin” shall mean the rate per annum added to the Prime Rate and/or
LIBOR to determine the Revolving Interest Rate and/or Term Interest Rate.  The
Applicable Margin is 0% for Prime Loans and 2.5% for LIBOR Loans.


“Asset Disposition” shall mean the sale, lease, assignment or other transfer for
value (each a “Disposition”) by any of the Borrowers or any Subsidiary to any
Person (other than the Borrowers or any Subsidiary) of any asset or right of any
of the Borrowers or any Subsidiary (including, the loss, destruction or damage
of any thereof or any actual or threatened (in writing to the Borrowers or such
Subsidiary) condemnation, confiscation, requisition, seizure or taking thereof),
other than (a) the Disposition of any asset which is to be replaced, and is in
fact replaced, within thirty (30) days with another asset performing the same or
a similar function other than any assets having a de minimis value which are
obsolete or no longer needed for the Borrowers’ business  and (b) the sale or
lease of inventory in the ordinary course of business.


“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by any of the Borrowers or any Subsidiary with the Bank or any
Affiliate of the Bank concerning Bank Products.


“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any of the Borrowers or
any Subsidiary to the Bank or any Affiliate of the Bank pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.


“Bank Products” shall mean any service or facility extended to any of the
Borrowers or any Subsidiary by the Bank or any Affiliate of the Bank,
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedging Agreements and
Hedging Obligations.


“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.


“Borrowers” - see the Preamble.


“Borrowing Base Amount” shall mean:
2

--------------------------------------------------------------------------------




(a) an amount equal to eighty percent (80%) of the net amount (after deduction
of such reserves and allowances as the Bank reasonably deems proper and
necessary) of all Eligible Accounts; plus


(b) the lesser of (i) an amount equal to fifty percent (50%) of the lower of
cost or market value (after deduction of such reserves and allowances as the
Bank reasonably deems proper and necessary) of all Eligible Inventory, and (ii)
Two Million and 00/100 Dollars ($2,000,000.00); minus


(c) a One Hundred Thousand and 00/100 Dollar ($100,000) reserve for
environmental matters related to the Niles Property.


“Borrowing Base Certificate” shall mean a certificate to be signed by the
Borrowers certifying to the accuracy of the Borrowing Base Amount in the form of
Exhibit C.


“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois and, in the case of a
Business Day which relates to a LIBOR Loan, on which dealings are carried on in
the London interbank eurodollar market.


“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of the Borrowers, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.


“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.


“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.


“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.
3

--------------------------------------------------------------------------------




“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Bank or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by the
Bank or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with the Bank, or other commercial banking institution of the
nature referred to in clause (c), which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above, and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
the Bank, or other commercial banking institution, thereunder, (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Bank.


“Change in Control” shall mean the occurrence of any of the following events:
(a) the Smolyansky Family shall cease to own and control, directly or
indirectly, at least 45% of the outstanding Capital Securities of Lifeway; (b)
Lifeway shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding Capital Securities of the Borrowers (other than
Lifeway); (c) the granting by the Smolyansky Family, directly or indirectly, of
a security interest in their ownership interest in Lifeway, which could result
in a change in the identity of the individuals or entities in control of Lifeway
or (d) the granting by Lifeway or any Borrowers, directly or indirectly, of a
security interest in any Borrowers or any Subsidiary, which could result in a
change in the identity of the individuals or entities in control of such
entities.  For the purpose hereof, the terms “control” or “controlling” shall
mean the possession of the power to direct, or cause the direction of, the
management and policies of the applicable entity by contract or voting of
securities or ownership interests.


“Compliance Certificate” means a Compliance Certificate in substantially the
form of Exhibit D.


“Collateral” shall have the meaning set forth in Section 6.1 hereof.


“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Bank pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any of the Borrowers or any Subsidiary, acknowledges the Liens of the Bank and
waives any Liens held by such Person on such property, and, in the case of any
such agreement with a mortgagee or lessor, permits the Bank reasonable access to
and use of such real property following the occurrence and during the
continuance of an Event of Default to assemble, complete and sell any collateral
stored or otherwise located thereon.
4

--------------------------------------------------------------------------------




“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of any of the Borrowers and all such obligations
and liabilities of any of the Borrowers incurred pursuant to any agreement,
undertaking or arrangement by which such Borrowers:  (a) guarantee, endorse or
otherwise become or are contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, dividend, obligation or other liability of any
other Person in any manner (other than by endorsement of instruments in the
course of collection), including any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) guarantee the payment
of dividends or other distributions upon the shares or ownership interest of any
other Person; (c) undertake or agree (whether contingently or otherwise):  (i)
to purchase, repurchase, or otherwise acquire any indebtedness, obligation or
liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agree to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e)
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertake or agree otherwise
to assure a creditor against loss.  The amount of any Contingent Liability shall
(subject to any limitation set forth herein) be deemed to be the outstanding
principal amount (or maximum permitted principal amount, if larger) of the
indebtedness, obligation or other liability guaranteed or supported thereby.


“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person (including the Letters of Credit), and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(e) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (f) the aggregate amount of all Capitalized Lease Obligations of
such Person; (g) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (h) all Hedging Obligations of such Person; (i)
all Debt of any partnership of which such Person is a general partner; and (j)
all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
5

--------------------------------------------------------------------------------


Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).  Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.


“Default Rate” shall mean a per annum rate of interest equal to the Prime Rate
plus three percent (3%).


“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrowers’ financial statements and determined in accordance with GAAP.


“Disposition” shall have the meaning in the definition of Asset Disposition.


“EBITDA” shall mean, for any period, (a) the sum for such period of:  (i) Net
Income, plus (ii) Interest Charges, plus (iii) federal and state income taxes
(including the Illinois replacement tax), plus (iv) Depreciation, plus (v)
non-cash management compensation expense, plus (vi) all other non-cash charges.


“Eligible Account” and “Eligible Accounts” shall mean each Account and all such
Accounts (exclusive of sales, excise or other similar taxes) owing to any of the
Borrowers or any Subsidiary which meets each of the following requirements:


(a) it is genuine in all respects and has arisen in the ordinary course of the
such Borrower’s business from (i) the performance of services by such Borrower
or the applicable Subsidiary, which services have been fully performed,
acknowledged and accepted by the Account Debtor or (ii) the sale or lease of
Goods by such Borrower, including C.O.D. sales, which Goods have been completed
in accordance with the Account Debtor’s specifications (if any) and delivered to
and accepted by the Account Debtor, and such Borrower or the applicable
Subsidiary has possession of, or has delivered to the Bank at the Bank’s
request, shipping and delivery receipts evidencing such delivery;


(b) it is subject to a perfected, first priority Lien in favor of the Bank and
is not subject to any other assignment, claim or Lien;


(c) it is the valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit (except as provided in
subsection (h) of this definition), trade or volume discount, allowance,
discount, rebate or adjustment by the Account Debtor with respect thereto, or to
any claim by such Account Debtor denying liability thereunder in whole or in
part and the Account Debtor has not refused to accept and/or has not returned or
offered to return any of the Goods or services which are the subject of such
Account;
6

--------------------------------------------------------------------------------




(d) the Account Debtor with respect thereto is a resident or citizen of, and is
located within, the United States, unless the sale of goods or services giving
rise to such Account is on letter of credit, banker’s acceptance or other credit
support terms reasonably satisfactory to the Bank;


(e) it is not an Account arising from a “sale on approval”, “sale or return”,
“consignment”, “guaranteed sale” or “bill and hold”, or are subject to any other
repurchase or return agreement;


(f) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by any of the
Borrowers or any Subsidiary (or by any agent or custodian of any of the
Borrowers or any Subsidiary) for the account of, or subject to, further and/or
future direction from the Account Debtor with respect thereto;


(g) it has not arisen out of contracts with the United States or any department,
agency or instrumentality thereof, unless such Borrower has assigned its right
to payment of such Account to the Bank pursuant to the Assignment of Claims Act
of 1940, and evidence (satisfactory to the Bank) of such assignment has been
delivered to the Bank, or any state, county, city or other governmental body, or
any department, agency or instrumentality thereof;


(h) if any of the Borrowers maintain a credit limit for an Account Debtor, the
aggregate dollar amount of Accounts due from such Account Debtor, including such
Account, does not exceed such credit limit;


(i) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to the Bank or, in the case of electronic chattel paper, shall be in
the control of the Bank, in each case in a manner satisfactory to the Bank;


(j) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than sixty (60) days past the original invoice date
thereof, in each case according to the original terms of sale;


(k) it is not an Account with respect to an Account Debtor that is located in
any jurisdiction which has adopted a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction must
file a notice of business activities report or make any other required filings
in a timely manner in order to enforce its claims in such jurisdiction’s courts
unless (i) such notice of business activities report has been duly and timely
filed by such Borrower or the applicable Subsidiary is exempt from filing such
report and has provided the Bank with satisfactory evidence of such exemption or
(ii) the failure to make such filings may be cured retroactively by the
Borrowers or the applicable Subsidiary for a nominal fee;
7

--------------------------------------------------------------------------------




(l) the Account Debtor with respect thereto is not one of the Borrowers or an
Affiliate of any of the Borrowers;


(m) such Account does not arise out of a contract or order which, by its terms,
forbids or makes void or unenforceable the assignment thereof by any of the
Borrowers or any Subsidiary of the Borrowers to the Bank and is not unassignable
to the Bank for any other reason;


(n) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto, nor has the Account Debtor
suspended business, made a general assignment for the benefit of creditors or
failed to pay its debts generally as they come due, and/or no condition or event
has occurred having a Material Adverse Effect on the Account Debtor which would
require the Accounts of such Account Debtor to be deemed uncollectible in
accordance with GAAP;


(o) it is not owed by an Account Debtor with respect to which twenty five
percent (25.00%) or more of the aggregate amount of outstanding Accounts owed at
such time by such Account Debtor is classified as ineligible under clause (j) of
this definition;


(p) if the aggregate amount of all Accounts owed by the Account Debtor thereon
exceeds twenty five percent (25.00%) of the aggregate amount of all Accounts at
such time, then all Accounts owed by such Account Debtor in excess of such
amount shall be deemed ineligible; and


(q) it does not violate the negative covenants and does satisfy the affirmative
covenants of the Borrowers contained in this Agreement, and it is otherwise not
unacceptable to the Bank for any other reason.


An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.  Further, with respect to any Account, if the Bank at any time
hereafter determine in its discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Borrowers.


“Eligible Inventory” shall mean all Inventory of any of the Borrowers or any
Subsidiary of the Borrowers which meets each of the following requirements:


(a) it is subject to a perfected, first priority Lien in favor of the Bank and
is not subject to any other assignment, claim or Lien;


(b) it is salable and not slow-moving, obsolete or discontinued, as determined
in the sole and absolute discretion of the Bank;
8

--------------------------------------------------------------------------------




(c) it is in the possession and control of any of the Borrowers or any
Subsidiary of the Borrowers and it is stored and held in facilities owned by any
of the Borrowers or any Subsidiary of the Borrowers or, if such facilities are
not so owned, the Bank is in possession of a Collateral Access Agreement with
respect thereto;


(d) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;


(e) it is not subject to any agreement or license which would restrict the
Bank’s ability to sell or otherwise dispose of such Inventory;


(f) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;


(g) it is not “in transit” to any of the Borrowers or any Subsidiary of the
Borrowers or held by the Borrowers or any Subsidiary of the Borrowers on
consignment;


(h) it is not “work-in-progress” Inventory;


(i) it is not supply items, packaging or any other similar materials;


(j) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;


(k) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and


(l) the Bank shall not have determined in its reasonable discretion that it is
unacceptable due to age, type, category, quality, quantity and/or any other
reason whatsoever.


Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.


“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of any
of the Borrowers described from time to time in the financial statements of the
Borrowers and any pension plan, welfare plan, Defined Benefit Pension Plans (as
defined in ERISA) or any multi-employer plan, maintained or administered by any
of the Borrowers or to which any of the Borrowers is a party or may have any
liability or by which any of the Borrowers is bound.
9

--------------------------------------------------------------------------------




“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.


“Exchange Act” shall have the meaning set forth in Section 7.26(a).


“Excluded Collateral” shall mean the assets and property of the Borrowers as
described on Schedule 6.1.


“Former FMI Shareholders” shall mean Ilya Mandel and Michael Edelson, each
residing in the State of Pennsylvania.


“FMI” shall mean Fresh Made, Inc., a Pennsylvania corporation.


“Funded Debt” shall mean, as to any Person, all Debt of such Person that matures
more than one year from the date of its creation (or is renewable or extendible,
at the option of such Person, to a date more than one year from such date).


“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.


“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”,
10

--------------------------------------------------------------------------------


 
“contaminants”, “pollutants” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, the
exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.


“Hedging Agreement” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.


“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.


“Helios” shall mean Helios Nutrition Limited, a Minnesota corporation.


“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Bank and any parent corporation, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.


“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.


“Interest Charges” shall mean, for any period, the sum of:  (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any Hedging
Agreements.


“Interest Period” shall mean successive one, two, or three month periods,
beginning and ending as provided in this Agreement.


“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).


“Letter of Credit” and “Letters of Credit” shall mean, respectively, a letter of
credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution
11

--------------------------------------------------------------------------------


 
and delivery by the Borrowers and the acceptance by the Bank of a Master Letter
of Credit Agreement and a Letter of Credit Application, as set forth in Section
2.7 of this Agreement.


“Letter of Credit Application” shall mean, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Bank at the time of such request for the type of Letter of Credit
requested.


“Letter of Credit Commitment” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment minus the aggregate amount of all
Revolving Loans outstanding, or (b) the Borrowing Base Amount minus the
aggregate amount of all Revolving Loans outstanding.


“Letter of Credit Maturity Date” shall mean six months following the Revolving
Loan Maturity Date; provided, however, that any outstanding Letter of Credit
Obligations remaining after the Revolving Loan Maturity Date are cash
collateralized in a manner acceptable to the Bank in its sole discretion.


“Letter of Credit Obligations” shall mean, at any time, an amount equal to the
aggregate of the original face amounts of all Letters of Credit minus the sum of
(i) the amount of any reductions in the original face amount of any Letter of
Credit which did not result from a draw thereunder, (ii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit for which the Borrowers have reimbursed the Bank, (iii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit which have been converted to a Revolving Loan as set forth in Section
2.7, and (iv) the portion of any issued but expired Letter of Credit which has
not been drawn by the beneficiary thereunder.  For purposes of determining the
outstanding Letter of Credit Obligations at any time, the Bank’s acceptance of a
draft drawn on the Bank pursuant to a Letter of Credit shall constitute a draw
on the applicable Letter of Credit at the time of such acceptance.


“Lifeway” shall mean Lifeway Foods, Inc., an Illinois corporation.


“LFI” shall mean LFI Enterprises, Inc., an Illinois corporation.


“Liabilities” shall mean at all times all liabilities of the Borrowers that
would be shown as such on a balance sheet of the Borrowers prepared in
accordance with GAAP.


“LIBOR” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the
12

--------------------------------------------------------------------------------


 
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or
as LIBOR is otherwise determined by the Bank in its sole and absolute
discretion.  The Bank’s determination of LIBOR shall be conclusive, absent
manifest error.


“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Loans that bear
interest with reference  or tied to the LIBOR Rate, of which at any time, the
Borrowers may identify no more than an aggregate of six (6) advances of the
Revolving Loans and the Term Loan which bear interest at the LIBOR Rate.


“LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, which LIBOR Rate shall remain fixed during such
Interest Period.


“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.


“Loans” shall mean, collectively, all Revolving Loans, and the Term Loan made by
the Bank to the Borrowers and all Letter of Credit Obligations, under and
pursuant to this Agreement.


“Loan Documents” shall mean each of the agreements, mortgages, documents,
instruments and certificates set forth in Section 3.1 hereof, and any and all
such other instruments, documents, certificates and agreements from time to time
executed and delivered by the Borrowers, or any of their Subsidiaries for the
benefit of the Bank pursuant to any of the foregoing, and all amendments,
restatements, supplements and other modifications thereto.


“Master Letter of Credit Agreement” shall mean, at any time, with respect to the
issuance of Letters of Credit, a Master Letter of Credit Agreement in the form
being used by the Bank at such time.


“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of the Borrowers and
their Subsidiaries taken as a whole, (b) a material impairment of the ability of
any of the Borrowers and their Subsidiaries to perform any of the Obligations
under any of the Loan Documents, or (c) a material adverse effect on (i) any
substantial portion of the Collateral, (ii) the legality, validity, binding
effect or enforceability against any of the Borrowers or their Subsidiaries of
any material provision of the Loan Documents (as reasonably determined by the
Bank), (iii) the perfection or priority of any Lien on any material asset
granted to the Bank under any Loan Document, or (iv) the rights or remedies of
the Bank under any Loan Document.
13

--------------------------------------------------------------------------------




“Morgan Stanley” shall mean Morgan Stanley.


“Morgan Stanley Loan” shall mean the Debt incurred by Lifeway to Morgan Stanley
in an amount not to exceed $2,500,000 (or such greater amount as the Bank shall
approve it is sole discretion) and secured by a Lien in some or all of the
Excluded Collateral (other than real property included in the Excluded
Collateral) owned by Lifeway and held at or controlled by Morgan Stanley.


“Mortgage” shall mean that certain Mortgage, Security Agreement, Assignment of
Rents and Leases and Fixture Filing; executed by Lifeway in favor of the Bank
with respect to the Morton Grove Property, the Niles Property and the Skokie
Property.


“Morton Grove Property” shall mean the property owned that property owned by
Lifeway located at 6431 W. Oakton Street, Morton Grove, Illinois 60053.


“Net Cash Proceeds” shall mean:


(a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Borrower or any
Subsidiary pursuant to such Asset Disposition net of (i) the direct costs
relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by any Borrower or any Subsidiary to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and (iii) amounts required to be
applied to the repayment of any Debt secured by a Lien on the asset subject to
such Asset Disposition (other than the Loans);


(b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Borrower or any Subsidiary pursuant to such issuance,
net of the direct costs relating to such issuance (including sales and
underwriters’ commissions; and


(c) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Borrower pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees).


“Net Income” shall mean means, with respect to the Borrowers and their
Subsidiaries for any period, the consolidated net income (or loss) of the
Borrowers and their Subsidiaries for such period as determined in accordance
with GAAP, excluding any gains from Asset Dispositions, any extraordinary gains
and any gains from discontinued operations.
14

--------------------------------------------------------------------------------




“Niles Property” shall mean that property owned by Lifeway located at 6101 Gross
Point Rd., Niles, Illinois 60714.


“Non-Excluded Taxes” shall have the meaning set forth in Section 2.7(a) hereof.


“Note” and “Notes” shall mean, respectively, each of and collectively, the
Revolving Note in the Form of Exhibit A and the Term Note in the form of Exhibit
B.


“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, any
reimbursement obligations of any of the Borrowers in respect of Letters of
Credit and surety bonds, all Hedging Obligations of any of the Borrowers which
are owed to the Bank or any Affiliate of the Bank, and all Bank Product
Obligations of any of the Borrowers, and any and all other liabilities and
obligations owed by any of the Borrowers to the Bank from time to time,
howsoever created, arising or evidenced, whether direct or indirect, joint or
several, absolute or contingent, now or hereafter existing, or due or to become
due, together with any and all renewals, extensions, restatements or
replacements of any of the foregoing.


“Obligor” shall mean each of the Borrowers, any Subsidiary of the Borrowers,
accommodation endorser, third party pledgor, or any other party liable with
respect to the Obligations.


“OFAC” shall have the meaning set forth in Section 8.3.


“Organizational Documents” means, with respect to each of the Borrowers, its
articles/certificate of incorporation or formation, bylaws, partnership
agreement, operating agreement, shareholder agreement and any other documents or
instruments governing the formation and operation of such Borrower.


“Organizational Identification Number” means, with respect to each of the
Borrowers, the organizational identification number assigned to such Borrower by
the applicable governmental unit or agency of the jurisdiction of organization
of such Borrower.


“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.


“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b)
15

--------------------------------------------------------------------------------


 
Liens arising in the ordinary course of business (such as (i) Liens of carriers,
warehousemen, mechanics and materialmen and other similar Liens imposed by law,
and (ii) Liens in the form of deposits or pledges incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Borrowers or materially impair the use thereof in the
operation of any of the Borrower’s business and, in each case, for which it
maintains adequate reserves in accordance with GAAP and in respect of which no
Lien has been filed; (c) Liens described on Schedule 9.2 as of the date hereof;
(d) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Borrowers or any of their Subsidiaries;
(e) subject to the limitation set forth in Section 9.1(f), Liens arising in
connection with Capitalized Lease Obligations (and attaching only to the
property being leased); (f) subject to the limitation set forth in Section
9.1(g), Liens that constitute purchase money security interests on any property
securing Debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within twenty (20) days of the acquisition thereof and attaches solely
to the property so acquired; (g) Liens granted to the Bank hereunder and under
the Loan Documents, (h) Liens in and only in the Excluded Collateral granted to
the holder of (1) the Seller Note (but as to the Seller Note only Excluded
Collateral which is real estate or capital stock of Lifeway) and (2) the
Amani-Helios Note (but as to the Amani-Helios Note only Excluded Collateral
which is not real estate) and (h) Liens in and only in Excluded Collateral
(other than real property included in the Excluded Collateral) owned by Lifeway
securing the Morgan Stanley Loan and Wachovia Loan provided such Excluded
Collateral is held or controlled by Morgan Stanley and Wachovia, as the case may
be.


“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.


“Pride” shall mean Pride of Main Street Dairy, LLC, a Minnesota limited
liability company.


“Prime Loan” or “Prime Loans” shall mean that portion, and collectively, those
portions of the aggregate outstanding principal balance of the Loans that bear
interest at the Prime Rate plus the Applicable Margin.


“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by the Bank as its
Prime Rate, which is not intended to be the Bank’s lowest or most favorable rate
of interest at any one time.  The effective date of any change in the Prime Rate
shall for purposes hereof be the date the Prime
16

--------------------------------------------------------------------------------


Rate is changed by the Bank.  The Bank shall not be obligated to give notice of
any change in the Prime Rate.


“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.


“Revolving Interest Rate” shall mean the Borrowers’ from time to time option of
(i) a floating per annum rate of interest equal to the Prime Rate plus the
Applicable Margin, or (ii) the LIBOR Rate plus the Applicable Margin.


“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Bank to the
Borrowers under and pursuant to this Agreement, as set forth in Section 2.1 of
this Agreement.


“Revolving Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment minus the Letter of Credit
Obligations, or (b) the Borrowing Base Amount minus the Letter of Credit
Obligations.


“Revolving Loan Commitment” shall mean Five Million and 00/100 Dollars
($5,000,000.00).


“Revolving Loan Maturity Date” shall mean February 6, 2010, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.


“Revolving Note” shall mean a revolving note in the amount of the Revolving Loan
Commitment and maturing on the Revolving Loan Maturity Date, duly executed by
the Borrowers and payable to the order of the Bank, together with any and all
renewal, extension, modification or replacement notes executed by the Borrowers
and delivered to the Bank and given in substitution therefor.


“Seller Note” shall mean that certain note made by FMI in favor of the Former
FMI Shareholders.


“Senior Debt” shall mean all Debt of the Borrowers and their Subsidiaries to the
Bank and/or any Affiliates of the Bank.


“Skokie Property” shall mean that property owned by Lifeway located at 7625 N.
Austin Ave., Skokie, Illinois 60077.


“Smolyansky Family” shall mean any of Ludmila Smolyansky, Julie Smolyansky and
Edward Smolyansky.
17

--------------------------------------------------------------------------------


 
“Starfruit” shall mean Starfruit, LLC, an Illinois limited liability company.


“Subordinated Debt” shall mean the Amani-Helios Note and the Seller Note which
are subordinated to the Obligations in a manner satisfactory to the Bank,
including right and time of payment of principal and interest.


“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of any of the Borrowers.


“Tangible Assets” shall mean the total of all assets appearing on a balance
sheet of the Borrowers prepared in accordance with GAAP (with Inventory being
valued at the lower of cost or market), after deducting all proper reserves
(including reserves for Depreciation) minus the sum of (i) goodwill, patents,
trademarks, prepaid expenses, deposits, deferred charges and other personal
property which is classified as intangible property in accordance with GAAP, and
(ii) any amounts due from shareholders, Affiliates, officers or employees of the
Borrowers.


“Tangible Net Worth” shall mean at any time the total of Tangible Assets minus
Liabilities plus Subordinated Debt.


“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.


“Term Interest Rate” shall mean the Borrowers’ from time to time option of (i) a
floating per annum rate of interest equal to the Prime Rate plus the Applicable
Margin, or (ii) the LIBOR Rate plus the Applicable Margin.


“Term Loan” shall mean the direct advance or advances made by the Bank to the
Borrowers in the form of a Term Loan under and pursuant to this Agreement, as
set forth in Section 2.2 of this Agreement.


“Term Loan Commitment” shall mean Seven Million Six Hundred Thousand and 00/100
Dollars ($7,600,00.00).


“Term Loan Maturity Date” shall mean February 6, 2014, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Term Note.
18

--------------------------------------------------------------------------------




“Term Note” shall mean a term note in the amount of the Term Loan Commitment and
maturing on the Term Loan Maturity Date, duly executed by the Borrowers and
payable to the order of the Bank, together with any and all renewal, extension,
modification or replacement notes executed by the Borrowers and delivered to the
Bank and given in substitution therefor.


“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.


“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.


“Voidable Transfer” shall have the meaning set forth in Section 14.21 hereof.


“Wachovia” shall mean Wachovia Securities.


“Wachovia Loan” shall mean the Debt incurred by Lifeway to Wachovia in an amount
not to exceed $750,000 (or such greater amount as the Bank shall approve it is
sole discretion) and secured by Lien in marketable securities owned by Lifeway
and held at or controlled by Wachovia.


“Wholly-Owned Subsidiary” shall mean any Subsidiary in which any of the
Borrowers owns, directly or indirectly, one hundred percent (100%) of the
Capital Securities of such Subsidiary.


1.2. Accounting Terms.  Any accounting terms used in this Agreement which are
not specifically defined herein shall have the meanings customarily given them
in accordance with GAAP.  Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrowers on the date of this
Agreement.  If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Bank hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrowers will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrowers will furnish financial statements in accordance with such changes, but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
19

--------------------------------------------------------------------------------


with applicable accounting principles and practices in effect immediately prior
to such changes.  Calculations with respect to financial covenants required to
be stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrowers’ accountants.


1.3. Other Terms Defined in UCC.  All other capitalized words and phrases used
herein and not otherwise specifically defined herein shall have the respective
meanings assigned to such terms in the UCC, to the extent the same are used or
defined therein.


1.4. Other Interpretive Provisions.


(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.  Whenever the context so requires, the neuter
gender includes the masculine and feminine, the single number includes the
plural, and vice versa, and in particular the word “Borrowers” shall be so
construed.


(b) Section and Schedule references are to this Agreement unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.


(c) The term “including” is not limiting, and means “including, without
limitation”.


(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.


(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.


(f) To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall govern.


(g) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
20

--------------------------------------------------------------------------------




1.5. Multiple Borrowers.  The term “Borrowers” refers to more than one
Borrower.  Each of the Borrowers hereby designates the other Borrowers to act on
behalf of all of the Borrowers for all purposes under this Agreement, including,
without limitation, the requesting of Loans hereunder, and the reduction of any
Revolving Loan Commitment.  Notice when given to any of the Borrowers shall be
sufficient notice to all of the Borrowers.  Any document delivered to any of the
Borrowers shall be considered delivered to each and all of the Borrowers.


Section 2. COMMITMENT OF THE BANK.


2.1. Revolving Loans.


(a) Revolving Loan Commitment.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrowers set forth herein and in the other Loan
Documents, the Bank agrees to make such Revolving Loans at such times as the
Borrowers may from time to time request until, but not including, the Revolving
Loan Maturity Date, and in such amounts as the Borrowers may from time to time
request, provided, however, that the aggregate principal balance of all
Revolving Loans outstanding at any time shall not exceed the Revolving Loan
Availability.  Revolving Loans made by the Bank may be repaid and, subject to
the terms and conditions hereof, borrowed again up to, but not including the
Revolving Loan Maturity Date unless the Revolving Loans are otherwise
accelerated, terminated or extended as provided in this Agreement.  The
Revolving Loans shall be used by the Borrowers for the purpose of working
capital and general corporate uses.


(b) Revolving Loan Interest and Payments.  Except as otherwise provided in this
Section 2.1(b), the principal amount of the Revolving Loans outstanding from
time to time shall bear interest at the applicable Revolving Interest
Rate.  Accrued and unpaid interest on the unpaid principal balance of all
Revolving Loans outstanding from time to time which are Prime Loans, shall be
due and payable monthly, in arrears, commencing on February 27, 2009 and
continuing on the last Business Day of each calendar month thereafter, and on
the Revolving Loan Maturity Date.  Accrued and unpaid interest on the unpaid
principal balance of all Revolving Loans outstanding from time to time which are
LIBOR Loans shall be payable on the last Business Day of each Interest Period,
commencing on the first such date to occur after the date hereof, on the date of
any principal repayment of a LIBOR Loan and on the Revolving Loan Maturity
Date.  From and after maturity, or after the occurrence and during the
continuation of an Event of Default, interest on the outstanding principal
balance of the Revolving Loans, at the option of the Bank, may accrue at the
Default Rate and shall be payable upon demand from the Bank.


(c) Revolving Loan Principal Payments.
21

--------------------------------------------------------------------------------




(i) Revolving Loan Mandatory Payments.  All Revolving Loans hereunder shall be
repaid by the Borrowers on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement.  In the event the aggregate
outstanding principal balance of all Revolving Loans hereunder exceeds the
Revolving Loan Availability, the Borrowers shall, without notice or demand of
any kind, immediately make such repayments of the Revolving Loans or take such
other actions as are satisfactory to the Bank as shall be necessary to eliminate
such excess.  Also, if the Borrowers chooses not to convert any Revolving Loan
which is a LIBOR Loan to a Prime Loan as provided in Section 2.3(b) and Section
2.3(c), then such Revolving Loan shall immediately be due and payable on the
last Business Day of the then existing Interest Period or on such earlier date
as required by law, all without further demand, presentment, protest or notice
of any kind, all of which are hereby waived by the Borrowers.


(ii) Optional Prepayments.   The Borrowers may from time to time prepay the
Revolving Loans which are Prime Loans, in whole or in part, without any
prepayment penalty whatsoever, provided that any prepayment of the entire
principal balance of the Prime Loans shall include accrued interest on such
Prime Loans to the date of such prepayment.


2.2. Term Loan.


(a) Term Loan Commitment.  Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties of the Borrowers set forth herein and in the other Loan Documents,
the Bank agrees to make a Term Loan equal to the Term Loan Commitment.  The Term
Loan shall be available to the Borrowers in a single principal advance on such
date as the conditions set forth in Section 3 shall have been satisfied.  The
Term Loan shall be used by the Borrowers for the refinancing of its existing
mortgage debt and for the acquisition of FMI.  The Term Loan may be prepaid in
whole or in part at any time without penalty and subject to Section 2.2(d), but
shall be due in full on the Term Loan Maturity Date, unless the credit extended
under the Term Loan is otherwise accelerated, terminated or extended as provided
in this Agreement.


(b) Term Loan Interest and Payments.  Except as otherwise provided in this
Section 2.2(b), the principal amount of the Term Loan outstanding from time to
time shall bear interest at the applicable Term Interest Rate.  Accrued and
unpaid interest on that portion of the principal balance of the Term Loan
outstanding from time to time which is a Prime Loan, shall be due and payable
monthly, in arrears, commencing on February 27, 2009 and continuing on the last
Business Day of each calendar month thereafter, and on the Term Loan Maturity
Date.  Accrued and unpaid interest on those portions of the principal balance of
the Term Loan outstanding from time to time which are LIBOR Loans shall be
payable on the last Business Day of each Interest Period, commencing on the
first such date to occur after the date hereof, on the date of any principal
repayment of a LIBOR Loan and on the Term Loan Maturity Date. From and after
maturity, or after
22

--------------------------------------------------------------------------------


 
the occurrence and during the continuation of an Event of Default, interest on
the outstanding principal balance of the Term Loan, at the option of the Bank,
may accrue at the Default Rate and shall be payable upon demand from the Bank.


(c) Term Loan Interest and Principal Payments.  The outstanding principal
balance of the Term Loan shall be repaid in equal principal installments each in
the amount of Forty Two Thousand and Two Hundred Twenty-Two and 22/100 Dollars
($42,222.22), together with an additional amount representing accrued and unpaid
interest on the principal amount of the Term Loan outstanding as set forth
above, beginning on February 27, 2009 and continuing on the last Business Day of
each calendar month thereafter, with a final payment of all outstanding
principal and accrued interest due on the Term Loan Maturity Date.  Principal
amounts repaid on the Term Note may not be borrowed again.  Also, if the
Borrowers chooses not to convert any portion of the Term Loan which is a LIBOR
Loan to a Prime Loan as provided in Section 2.3(b) and Section 2.3(c), then such
portion of the Term Loan shall immediately be due and payable on the last
Business Day of the then existing Interest Period or on such earlier date as
required by law, all without further demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Borrowers.


(d) Term Loan Mandatory Prepayment.  The Borrowers shall make a prepayment of
the outstanding principal amount of the Term Loan until paid in full upon the
occurrence of any of the following events, at the following times and in the
following amounts:


(i) Concurrently with the receipt by any Borrower or by any Subsidiary of any
Net Cash Proceeds from any Asset Disposition, in an amount equal to 100% of such
Net Cash Proceeds.


(ii) Concurrently with the receipt by the Borrower of any Net Cash Proceeds from
any issuance of Capital Securities (excluding (A) any issuance of Capital
Securities pursuant to any employee or director option program, benefit plan or
compensation program, and (B) any issuance by a Subsidiary to the Borrower or
another Subsidiary), in an amount equal to 100% of such Net Cash Proceeds.


(e) Term Loan Optional Prepayments.  The Borrowers may from time to time prepay
the Term Loan in whole or in part; provided that the Borrowers shall give the
Lender notice thereof not later than 10:00 A.M., Chicago time, on the day of
such prepayment (which shall be a Business Day), specifying the Loans to be
prepaid and the date and amount of prepayment.  Any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$100,000.


2.3. Additional LIBOR Loan Provisions.
23

--------------------------------------------------------------------------------




(a) LIBOR Loan Prepayments.  Notwithstanding anything to the contrary contained
herein, the principal balance of any LIBOR Loan may not be prepaid in whole or
in part at any time.  If, for any reason, a LIBOR Loan is paid prior to the last
Business Day of any Interest Period, whether voluntary, involuntary, by reason
of acceleration or otherwise, each such prepayment of a LIBOR Loan will be
accompanied by the amount of accrued interest on the amount prepaid and any and
all costs, expenses, penalties and charges incurred by the Bank as a result of
the early termination or breakage of a LIBOR Loan, plus the amount, if any, by
which (i) the additional interest which would have been payable during the
Interest Period on the LIBOR Loan prepaid had it not been prepaid, exceeds (ii)
the interest which would have been recoverable by the Bank by placing the amount
prepaid on deposit in the domestic certificate of deposit market, the eurodollar
deposit market, or other appropriate money market selected by the Bank, for a
period starting on the date on which it was prepaid and ending on the last day
of the Interest Period for such LIBOR Loan.  The amount of any such loss or
expense payable by the Borrowers to the Bank under this section shall be
determined in the Bank’s sole discretion based upon the assumption that the Bank
funded its loan commitment for LIBOR Loans in the London Interbank Eurodollar
market and using any reasonable attribution or averaging methods which the Bank
deems appropriate and practical, provided, however, that the Bank is not
obligated to accept a deposit in the London Interbank Eurodollar market in order
to charge interest on a LIBOR Loan at the LIBOR Rate.


(b) LIBOR Unavailability.  If the Bank determines in good faith (which
determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (i) the making or maintenance of any
LIBOR Loan would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, (ii) United States dollar deposits in
the principal amount, and for periods equal to the Interest Period for funding
any LIBOR Loan are not available in the London Interbank Eurodollar market in
the ordinary course of business, (iii) by reason of circumstances affecting the
London Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the LIBOR Rate to be applicable to the relevant LIBOR Loan, or (iv)
the LIBOR Rate does not accurately reflect the cost to the Bank of a LIBOR Loan,
the Bank shall promptly notify the Borrowers thereof and, so long as the
foregoing conditions continue, none of the Loans may be advanced as a LIBOR Loan
thereafter.  In addition, at the Borrowers’ option, each existing LIBOR Loan
shall be immediately (i) converted to a Prime Loan on the last Business Day of
the then existing Interest Period, or (ii) due and payable on the last Business
Day of the then existing Interest Period, without further demand, presentment,
protest or notice of any kind, all of which are hereby waived by the Borrowers.


(c) Regulatory Change.  In addition, if, after the date hereof, a Regulatory
Change shall, in the reasonable determination of the Bank, make it unlawful for
the Bank to make or maintain the LIBOR Loans, then the Bank shall promptly
notify the Borrowers and none of the Loans may be advanced as a LIBOR Loan
thereafter.  In addition, at the Borrowers’ option, each existing LIBOR Loan
shall be immediately (i) converted to a
24

--------------------------------------------------------------------------------


Prime Loan on the last Business Day of the then existing Interest Period or on
such earlier date as required by law, or (ii) due and payable on the last
Business Day of the then existing Interest Period or on such earlier date as
required by law, all without further demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Borrowers.


(d) LIBOR Indemnity.  If any Regulatory Change, or compliance by the Bank or any
Person controlling the Bank with any request or directive of any governmental
authority, central bank or comparable agency (whether or not having the force of
law) shall (a) impose, modify or deem applicable any assessment, reserve,
special deposit or similar requirement against assets held by, or deposits in or
for the account of or loans by, or any other acquisition of funds or
disbursements by, the Bank; (b) subject the Bank or any LIBOR Loan to any tax,
duty, charge, stamp tax or fee or change the basis of taxation of payments to
the Bank of principal or interest due from the Borrowers to the Bank hereunder
(other than a change in the taxation of the overall net income of the Bank); or
(c) impose on the Bank any other condition regarding such LIBOR Loan or the
Bank’s funding thereof, and the Bank shall determine (which determination shall
be conclusive, absent manifest error) that the result of the foregoing is to
increase the cost to, or to impose a cost on, the Bank or such controlling
Person of making or maintaining such LIBOR Loan or to reduce the amount of
principal or interest received by the Bank hereunder, then the Borrowers shall
pay to the Bank or such controlling Person, on demand, such additional amounts
as the Bank shall, from time to time, determine are sufficient to compensate and
indemnify the Bank for such increased cost or reduced amount.


2.4. Interest and Fee Computation; Collection of Funds.  Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days
elapsed.  Principal payments submitted in funds not immediately available shall
continue to bear interest until collected.  If any payment to be made by the
Borrowers hereunder or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment.  Notwithstanding anything to the contrary contained herein, the
final payment due under any of the Loans must be made by wire transfer or other
immediately available funds.  All payments made by the Borrowers hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense.  To the extent permitted by applicable law, all payments
hereunder or under any of the Loan Documents (including any payment of
principal, interest, or fees) to, or for the benefit, of any Person shall be
made by the Borrowers free and clear of, and without deduction or withholding
for, or account of, any taxes now or hereinafter imposed by any taxing
authority.


2.5. Late Charge.  If any payment of interest or principal due hereunder is not
made within ten (10) days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, the Borrowers
shall pay to the Bank a “late charge” of five cents for each whole dollar so
overdue to defray part of the cost of collection and
25

--------------------------------------------------------------------------------


 
handling such late payment, provided, however, that the late charge provisions
shall not apply to the payment of any outstanding principal balance under the
Notes due upon maturity of the Notes, if Borrowers are in the process of
obtaining refinancing at such time and Borrowers are diligently pursuing such
refinancing.  The Borrowers agree that the damages to be sustained by the Bank
for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the amount of five cents for each one dollar
due is a reasonable estimate of such damages, does not constitute interest, and
is not a penalty.


2.6. Letters of Credit. Subject to the terms and conditions of this Agreement
and upon (i) the execution by the Borrowers and the Bank of a Master Letter of
Credit Agreement in form and substance acceptable to the Bank and (ii) the
execution and delivery by the Borrowers, and the acceptance by the Bank, in its
sole and absolute discretion, of a Letter of Credit Application, the Bank agrees
to issue for the account of the Borrowers such Letters of Credit in the standard
form of the Bank and otherwise in form and substance acceptable to the Bank,
from time to time during the term of this Agreement, provided that the Letter of
Credit Obligations may not at any time exceed the Letter of Credit Commitment
and provided further, that no Letter of Credit shall have an expiration date
later than the Letter of Credit Maturity Date; provided, however, that any
outstanding Letter of Credit Obligations remaining after the Revolving Loan
Maturity Date are cash collateralized in a manner acceptable to the Bank in its
sole discretion.  The amount of any payments made by the Bank with respect to
draws made by a beneficiary under a Letter of Credit for which the Borrowers
have failed to reimburse the Bank upon the earlier of (i) the Bank’s demand for
repayment, or (ii) five (5) days from the date of such payment to such
beneficiary by the Bank, shall be deemed to have been converted to a Revolving
Loan as of the date such payment was made by the Bank to such beneficiary.  Upon
the occurrence of an Event of a Default and at the option of the Bank, all
Letter of Credit Obligations shall be converted to Revolving Loans consisting of
Prime Loans, all without demand, presentment, protest or notice of any kind, all
of which are hereby waived by the Borrowers. To the extent the provisions of the
Master Letter of Credit Agreement differ from, or are inconsistent with, the
terms of this Agreement, the provisions of this Agreement shall govern.


2.7. Taxes.


(a) All payments made by the Borrowers under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or Other Taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Bank as a result of a present or former connection between the Bank and
the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (collectively,
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so
26

--------------------------------------------------------------------------------


 
payable to the Bank shall be increased to the extent necessary to yield to the
Bank (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrowers shall not be required to
increase any such amounts payable to the Bank with respect to any Non-Excluded
Taxes that are attributable to the Bank’s failure to comply with the
requirements of Section 2.7(c).


(b) The Borrowers shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.


(c) At the request of the Borrowers and at the Borrowers’ sole cost, the Bank
shall take reasonable steps to (i) contest its liability for any Non-Excluded
Taxes or Other Taxes that have not been paid, or (ii) seek a refund of any
Non-Excluded Taxes or Other Taxes that have been paid.


(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrowers,
as promptly as possible thereafter the Borrowers shall send to the Bank a
certified copy of an original official receipt received by the Borrowers showing
payment thereof.  If the Borrowers fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the Bank
the required receipts or other required documentary evidence or if any
governmental authority seeks to collect a Non-Excluded Tax or Other Tax directly
from the Bank for any other reason, the Borrowers shall indemnify the Bank on an
after-tax basis for any incremental taxes, interest or penalties that may become
payable by the Bank.


(e) The agreements in this Section shall survive the satisfaction and payment of
the Obligations and the termination of this Agreement.


2.8. All Loans to Constitute Single Obligation.  The Loans shall constitute one
general obligation of the Borrowers, and shall be secured by Bank’s priority
security interest in and Lien upon all of the Collateral and by all other
security interests, Liens, claims and encumbrances heretofore, now or at any
time or times hereafter granted by the Borrowers and any Subsidiary of the
Borrowers to Bank.  Without limiting the generality of the foregoing, each of
the Loans is cross-defaulted and cross- collateralized with each other Loan.


Section 3. CONDITIONS OF BORROWING.


Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred on or before the date hereof
(unless a later date is otherwise expressly provided for herein or the parties
otherwise agree to a later date in writing).


3.1. Loan Documents.  The Borrowers shall have failed to execute and deliver to
the Bank any of the following Loan Documents, all of which must be satisfactory
to the Bank and the Bank’s counsel in form, substance and execution:
27

--------------------------------------------------------------------------------




(a) Loan Agreement.  Two copies of this Agreement duly executed by the
Borrowers.


(b) Revolving Note.  A Revolving Note duly executed by the Borrowers, in the
form prepared by and acceptable to the Bank.


(c) Term Note.  A Term Note duly executed by the Borrowers, in the form prepared
by and acceptable to the Bank.


(d) Notice of Borrowing.  A Notice of Borrowing duly executed by the Borrowers,
in the form prepared by and acceptable to the Bank.


(e) Notice of Conversion/Continuation. A Notice of Conversion/Continuation duly
executed by the Borrowers, in the form prepared by and acceptable to the Bank.


(f) Master Letter of Credit Agreement.  A Master Letter of Credit Agreement
prepared by and acceptable to the Bank, duly executed by the Borrowers in favor
of the Bank.


(g) Pledge Agreements.  Pledge Agreements dated as of the date of this
Agreement, executed by Lifeway and Helios, in the form prepared by and
acceptable to the Bank.


(h) Subordination Agreements.  Subordination Agreements dated as of the date of
this Agreement, from each holder of Subordinated Debt (except with respect to
the Amani-Helios Note), in the form prepared by and acceptable to the Bank.


(i) Collateral Access Agreement.  Within sixty (60) days of the date hereof,
Collateral Access Agreements dated on or about the date of this Agreement, from
the owner, lessor or mortgagee, as the case may be, of any real estate whereon
any Collateral is stored or otherwise located, in the form prepared by and
acceptable to the Bank.


(j) Real Estate Documents.  The duly executed Mortgage for the Morton Grove
Property, the Niles Property and the Skokie Property providing for a fully
perfected Lien, in favor of the Bank, in all right, title and interest of the
such Borrowers or such Subsidiary in such real property, together with:


(i) an Assignment of Rents and Leases executed by Lifeway in favor of the Bank
with respect to the Morton Grove Property, the Niles Property, and the Skokie
Property;


(ii) an ALTA Loan Title Insurance Policy, issued by an insurer acceptable to the
Bank, insuring the Bank’s Lien on such real property and containing such
endorsements as the Bank may reasonably require (it being
28

--------------------------------------------------------------------------------


 
understood that the amount of coverage, exceptions to coverage and status of
title set forth in such policy shall be acceptable to the Bank);


(iii) copies of all documents of record concerning such real property as shown
on the commitment for the ALTA Loan Title Insurance Policy referred to above;


(iv) original or certified copies of all insurance policies required to be
maintained with respect to such real property by this Agreement, the applicable
Mortgage or any other Loan Document;


(v) an ALTA survey certified to the Bank and such title insurer referred to
above, meeting such standards as the Bank may reasonably establish and otherwise
reasonably satisfactory to the Bank;


(vi) an environmental site assessment report, the nature and scope of which is
reasonably satisfactory to the Bank, and prepared by environmental engineers
reasonably satisfactory to the Bank;


(vii) an Environmental Indemnity Agreement executed by each of the Borrowers in
favor of the Bank, in the form prepared by and acceptable to the Bank;


(viii) a flood insurance policy concerning such real property, if required by
the Flood Disaster Protection Act of 1973; and


(ix) an appraisal, prepared by an independent appraiser engaged directly by the
Bank, of such parcel of real property or interest in real property, which
appraisal shall satisfy the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act, if applicable, and shall evidence compliance with
the supervisory loan-to-value limits set forth in the Federal Deposit Insurance
Corporation Improvement Act of 1991, if applicable.


Additionally, in the case of any leased real property of any of the Borrowers, a
consent, in form and substance satisfactory to the Bank, from the owner and/or
mortgagee of such leased real property (a) consenting to the Mortgage in favor
of the Bank with respect to such property, and (b) waiving any landlord’s Lien
in respect of personal property kept at the premises subject to such lease.


(k) Borrowing Base Certificate.  A Borrowing Base Certificate in the form
prepared by the Bank, certified as accurate by the Borrowers and acceptable to
the Bank in its sole discretion.


(l) Search Results; Lien Terminations.  Copies of UCC search reports dated such
a date as is reasonably acceptable to the Bank, listing all effective financing
29

--------------------------------------------------------------------------------


 
statements which name the Borrowers and any of their Subsidiaries, under their
present names and any previous names, as debtors, together with (i) copies of
such financing statements, (ii) payoff letters evidencing repayment in full of
all existing Debt to be repaid with the Loans, the termination of all agreements
relating thereto and the release of all Liens granted in connection therewith,
with UCC or other appropriate termination statements and documents effective to
evidence the foregoing (other than Permitted Liens), and (iii) such other UCC
termination statements as the Bank may reasonably request.


(m) Organizational and Authorization Documents.  Copies of (i) the
Organizational Documents for each of the Borrowers and each of their
Subsidiaries; (ii) resolutions of the shareholders, board of directors, and
members and/or managers of the Borrowers and each of their Subsidiaries, as
applicable, approving and authorizing such Person’s execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; (iii) signature and incumbency certificates of the
officer, members, or managers of the Borrowers and each of their Subsidiaries,
as applicable, executing any of the Loan Documents, each of which the Borrowers
hereby certifies to be true and complete, and in full force and effect without
modification, it being understood that the Bank may conclusively rely on each
such document and certificate until formally advised by the such Borrowers of
any changes therein; and (iv) good standing certificates in the state of
incorporation and/or formation (as applicable) of the Borrowers and each of
their Subsidiaries and in each other state requested by the Bank.


(n) Insurance.  Evidence satisfactory to the Bank of the existence of insurance
required to be maintained pursuant to Section 8.6, together with evidence that
the Bank has been named as a lender’s loss payee and as an additional insured on
all related insurance policies.


(o) Perfection Certificate.  Perfection Certificate certified as accurate by the
Borrowers and acceptable to the Bank in its sole discretion.


(p) Membership and Stock Assignments.  Membership and Stock Assignments
acceptable to the Bank, duly executed by the Borrowers in favor of the Bank.


(q) Trademark/Patent Security Agreement. Trademark/Patent Security Agreement
prepared by and acceptable to the Bank, duly executed by the Borrowers in favor
of the Bank.


(r) Copyright Security Agreement. Copyright Security Agreement prepared by and
acceptable to the Bank, duly executed by the Borrowers in favor of the Bank.


(s) Letter of Direction.  Letter of Direction prepared by and acceptable to the
Bank, duly executed by the Borrowers in favor of the Bank.
30

--------------------------------------------------------------------------------




(t) Deposit Account Control Agreements.  Within sixty (60) days of the date
hereof, Deposit Account Control Agreements for each of the Borrowers prepared by
and acceptable to the Bank, duly executed by the Borrowers in favor of the Bank.


(u) Certified Copy of the Purchase Agreement/Assignment Of Representations,
Warranties, Covenants And Indemnities.  Lifeway shall deliver to the Bank a
certified copy of the Stock Purchase Agreement between Lifeway and the Former
FMI Shareholders duly executed by Lifeway and each of the Former FMI
Shareholders along with the Assignment of Representations, Warranties, Covenants
and Indemnities in the Purchase Agreement duly executed by Lifeway in a form
acceptable to the Bank.


(v) Solvency Certificate.  Solvency Certificates for each of the Borrowers
prepared by and acceptable to the Bank, duly executed by the Borrowers in favor
of the Bank.


(w) Closing Certificate.  Closing Certificates for each of the Borrowers
prepared by and acceptable to the Bank, duly executed by the Borrowers in favor
of the Bank.


(x) Evidence of Extension of the Shareholders Agreement.  Lifeway shall deliver
to the Bank, in a form satisfactory to the Bank, evidence that the Shareholders
Agreement between Lifeway and DS Waters, LP (a wholly owned subsidiary of Groupe
Danone, SA) has been extended through 2009.


(y) Legal Opinion.  The Borrowers shall deliver to the Bank in a form acceptable
to the Bank the executed legal opinion of McDonald Hopkins, LLC, counsel to the
Borrowers,


(z) Additional Documents.  Such other certificates, financial statements,
schedules, resolutions, opinions of counsel, notes and other documents which are
provided for hereunder or which the Bank shall require.


3.2. Event of Default.  Any Event of Default, or Unmatured Event of Default
shall have occurred and be continuing.


3.3. Material Adverse Effect.  The occurrence of any event having a Material
Adverse Effect upon any of the Borrowers.


3.4. Litigation.  Any litigation or governmental proceeding shall have been
instituted against any of the Borrowers or any of their officers or shareholders
having a Material Adverse Effect upon any of the Borrowers.


3.5. Representations and Warranties.  Any representation or warranty of the
Borrowers contained herein or in any Loan Document shall be untrue or incorrect
as of the date of any Loan
31

--------------------------------------------------------------------------------


 
as though made on such date, except to the extent such representation or
warranty expressly relates to an earlier date.


Section 4. NOTES EVIDENCING LOANS.


4.1. Revolving Note.  The Revolving Loans and the Letter of Credit Obligations
shall be evidenced by the Revolving Note.  At the time of the initial
disbursement of a Revolving Loan and at each time any additional Revolving Loan
shall be requested hereunder or a repayment made in whole or in part thereon, a
notation thereof shall be made on the books and records of the Bank.  All
amounts recorded shall be, absent manifest error, conclusive and binding
evidence of (i) the principal amount of the Revolving Loans advanced hereunder
and the amount of all Letter of Credit Obligations, (ii) any accrued and unpaid
interest owing on the Revolving Loans, and (iii) all amounts repaid on the
Revolving Loans or the Letter of Credit Obligations.  The failure to record any
such amount or any error in recording such amounts shall not, however, limit or
otherwise affect the obligations of the Borrowers under the Revolving Note to
repay the principal amount of the Revolving Loans, together with all interest
accruing thereon.


4.2. Term Note.  The Term Loan shall be evidenced by the Term Note.  At the time
of the disbursement of the Term Loan or a repayment made in whole or in part
thereon, a notation thereof shall be made on the books and records of the
Bank.  All amounts recorded shall be, absent demonstrable error, conclusive and
binding evidence of (i) the principal amount of the Term Loan advanced
hereunder, (ii) any accrued and unpaid interest owing on the Term Loan and (iii)
all amounts repaid on the Term Loan.  The failure to record any such amount or
any error in recording such amounts shall not, however, limit or otherwise
affect the obligations of the Borrowers under the Term Note to repay the
principal amount of the Term Loan, together with all interest accruing thereon.


Section 5. MANNER OF BORROWING.


5.1. Borrowing Procedures.  Each Revolving Loan and Term Loan may be advanced
either as a Prime Loan or a LIBOR Loan, provided, however, that at any time, the
Borrowers may identify no more than six (6) Loans which may be LIBOR
Loans.  Each Loan shall be made available to the Borrowers upon any written,
verbal, electronic, telephonic or telecopy loan request which the Bank in good
faith believes to emanate from a properly authorized representative of the
Borrowers, whether or not that is in fact the case.  Each such request shall be
effective upon receipt by the Bank, shall be irrevocable, and shall specify the
date, amount and type of borrowing and, in the case of a LIBOR Loan, the initial
Interest Period therefor.  The Borrowers shall select Interest Periods so as not
to require a payment or prepayment of any LIBOR Loan during an Interest Period
for such LIBOR Loan.  The final Interest Period for any LIBOR Loan must be such
that its expiration occurs on or before the Maturity Date of such Loan.  A
request for a Prime Loan must be received by the Bank no later than 11:00 a.m.
Chicago, Illinois time, on the day it is to be funded.  A request for a LIBOR
Loan must be (i) received by the Bank no later than 11:00 a.m. Chicago, Illinois
time, three days before the day it is to be funded, and (ii) in an amount equal
to Five Hundred Thousand and 00/100 Dollars ($500,000.00) or a higher integral
multiple of One Hundred Thousand and 00/100 Dollars ($100,000.00).  The
32

--------------------------------------------------------------------------------


 
proceeds of each Loan shall be made available at the office of the Bank by
credit to the account of the Borrowers or by other means requested by the
Borrowers and acceptable to the Bank.  The Borrowers do hereby irrevocably
confirm, ratify and approve all such advances by the Bank and does hereby
indemnify the Bank against losses and expenses (including court costs,
attorneys’ and paralegals’ fees) and shall hold the Bank harmless with respect
thereto.


5.2. LIBOR Conversion and Continuation Procedures.  Each LIBOR Loan shall
automatically renew for the Interest Period specified in the initial request
received by the Bank pursuant to Section 5.1, at the then current LIBOR Rate
unless the Borrowers, pursuant to a subsequent written notice received by the
Bank, shall elect a different Interest Period or the conversion of all or a
portion of such LIBOR Loan to a Prime Loan. Each Interest Period occurring after
the initial Interest Period with respect to any LIBOR Loan shall commence on the
same day of each applicable month as the first day of the initial Interest
Period.  Whenever the last day of any Interest Period with respect to any LIBOR
Loan would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day.  Whenever an Interest Period with respect to any LIBOR Loan would otherwise
end on a day of a month for which there is no numerically corresponding day in
the calendar month, such Interest Period shall end on the last day of such
calendar month, unless such day is not a Business Day, in which event such
Interest Period shall be extended to end on the next Business Day. Upon receipt
by the Bank of such subsequent notice, the Borrowers may, subject to the terms
and conditions of this Agreement, elect, as of the last day of the applicable
Interest Period, to continue any LIBOR Loan having an Interest Period expiring
on such day for a different Interest Period, or to convert any such LIBOR Loan
to a Prime Loan.  Such notice shall, in the case of a conversion to a Prime
Loan, be given before 11:00 a.m., Chicago time, on the proposed date of such
conversion, and in the case of conversion to a LIBOR Loan having a different
Interest Period, be given before 11:00 a.m., Chicago time, at least three
Business Days prior to the proposed date of such conversion, specifying: (i) the
proposed date of conversion; (ii) the aggregate amount of Loans to be converted;
(iii) the type of Loans resulting from the proposed conversion; and (iv) the
duration of the requested Interest Period.  The Borrowers may not elect a LIBOR
Rate, and an Interest Period for a LIBOR Loan shall not automatically renew,
with respect to any principal amount which is scheduled to be repaid before the
last day of the applicable Interest Period, and any such amounts shall bear
interest at the Prime Rate plus the Applicable Margin for Prime Loans.


5.3. Letters of Credit.  All Letters of Credit shall bear such application,
issuance, renewal, negotiation and other fees and charges, and bear such
interest as charged by the Bank or otherwise payable pursuant to the Master
Letter of Credit Agreement.  In addition to the foregoing, each standby Letters
of Credit issued under and pursuant to this Agreement shall bear an annual
issuance fee equal to two percent (2.0%) of the face amount of such standby
Letter of Credit, payable by the Borrowers prior to the issuance by the Bank of
such Letter of Credit and annually thereafter, until (i) such Letter of Credit
has expired or has been returned to the Bank, or (ii) the Bank has paid the
beneficiary thereunder the full face amount of such Letter of Credit.


5.4. Automatic Debit.  In order to effectuate the timely payment of any of the
Obligations when due, the Borrowers hereby authorizes and directs the Bank, at
the Bank’s option, to (a) debit the amount of the Obligations to any ordinary
deposit account of the Borrowers, or (b) make a Revolving Loan hereunder to pay
the amount of the Obligations.
33

--------------------------------------------------------------------------------




5.5. Discretionary Disbursements.  The Bank, in its sole and absolute
discretion, may immediately upon notice to the Borrowers, disburse any or all
proceeds of the Loans made or available to the Borrowers pursuant to this
Agreement to pay any fees, costs, expenses or other amounts required to be paid
by the Borrowers hereunder and not so paid.  All monies so disbursed shall be a
part of the Obligations, payable by the Borrowers on demand from the Bank.


Section 6. SECURITY FOR THE OBLIGATIONS.


6.1. Security for Obligations.  As security for the payment and performance of
the Obligations, the Borrowers does hereby pledge, assign, transfer, deliver and
grant to the Bank, for its own benefit and as agent for its Affiliates, a
continuing and unconditional first priority security interest in and to any and
all property of the Borrowers, of any kind or description, tangible or
intangible, wheresoever located and whether now existing or hereafter arising or
acquired (other than the Excluded Collateral), including the following (all of
which property, along with the products and proceeds therefrom, are individually
and collectively referred to as the “Collateral”):


(a) all property of, or for the account of, the Borrowers now or hereafter
coming into the possession, control or custody of, or in transit to, the Bank or
any agent or bailee for the Bank or any parent, Affiliate or Subsidiary of the
Bank or any participant with the Bank in the Loans (whether for safekeeping,
deposit, collection, custody, pledge, transmission or otherwise), including all
earnings, dividends, interest, or other rights in connection therewith and the
products and proceeds therefrom, including the proceeds of insurance thereon;
and


(b) the additional property of the Borrowers, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and Proceeds therefrom, and all of the Borrowers’ books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of the Borrowers’ right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:


(i)  
All Accounts and all Goods whose sale, lease or other disposition by the
Borrowers have given rise to Accounts and have been returned to, or repossessed
or stopped in transit by, the Borrowers, or rejected or refused by an Account
Debtor;



(ii)  
All Inventory, including raw materials, work-in-process and finished goods;

34

--------------------------------------------------------------------------------




(iii)  
All Goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;



(iv)  
All Software and computer programs;



(v)  
All Securities, Investment Property, Financial Assets and Deposit Accounts;



(vi)  
All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles; and



(vii)  
All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.



6.2. Other Collateral.  In addition, the Obligations are also secured by the
Mortgage.


6.3. Possession and Transfer of Collateral.  Unless an Event of Default exists
hereunder, the Borrowers shall be entitled to possession or use of the
Collateral (other than Instruments or Documents, Tangible Chattel Paper,
Investment Property consisting of certificated securities and other Collateral
required to be delivered to the Bank pursuant to this Section 6).  The
cancellation or surrender of any Note, upon payment or otherwise, shall not
affect the right of the Bank to retain the Collateral for any other of the
Obligations.  The Borrowers shall not sell, assign (by operation of law or
otherwise), license, lease or otherwise dispose of, or grant any option with
respect to any of the Collateral, except that the Borrowers may sell Inventory
in the ordinary course of business or any Asset Disposition permitted hereunder.


6.4. Financing Statements.  The Borrowers shall, at the Bank’s request, at any
time and from time to time, execute and deliver to the Bank such financing
statements, amendments and other documents and do such acts as the Bank deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in the Collateral in favor of the Bank, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens.  The Borrowers hereby irrevocably authorizes the Bank at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto without the signature of the Borrowers that
(a) indicate the Collateral (i) is comprised of all assets of the Borrowers
(excluding, in the case of Lifeway, the Excluded Collateral) or words of similar
effect, regardless of whether any particular asset comprising a part of the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the jurisdiction wherein such financing statement or amendment is filed, or (ii)
as being of an equal or lesser scope or within greater detail as the grant of
the security interest set forth herein, and (b) contain any other information
35

--------------------------------------------------------------------------------


 
required by Section 5 of Article 9 of the Uniform Commercial Code of the
jurisdiction wherein such financing statement or amendment is filed regarding
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the  each Borrower is an organization, the type
of organization and any Organizational Identification Number issued to each
Borrower, and (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of the real property to which the Collateral
relates.  The Borrowers hereby agree that a photocopy or other reproduction of
this Agreement is sufficient for filing as a financing statement and the
Borrowers authorize the Bank to file this Agreement as a financing statement in
any jurisdiction.  The Borrowers agree to furnish any such information to the
Bank promptly upon request.  Each of the Borrowers further ratify and affirm its
authorization for any financing statements and/or amendments thereto, executed
and filed by the Bank in any jurisdiction prior to the date of this
Agreement.  In addition, the Borrowers shall make appropriate entries on each of
their respective books and records disclosing the Bank’s security interests in
the Collateral.


6.5. Additional Collateral.  The Borrowers shall deliver to the Bank immediately
upon its demand, such other collateral as the Bank may from time to time
request, should the value of the Collateral, in the Bank’s sole and absolute
discretion, decline, deteriorate, depreciate or become impaired, and does hereby
grant to the Bank a continuing security interest in such other collateral,
which, when pledged, assigned and transferred to the Bank shall be and become
part of the Collateral.  The Bank’s security interests in all of the foregoing
Collateral shall be valid, complete and perfected whether or not covered by a
specific assignment.


6.6. Preservation of the Collateral.  The Bank may, but is not required, to take
such actions from time to time as the Bank deems appropriate to maintain or
protect the Collateral.  The Bank shall have exercised reasonable care in the
custody and preservation of the Collateral if the Bank takes such action as any
of the Borrowers shall reasonably request in writing which is not inconsistent
with the Bank’s status as a secured party, but the failure of the Bank to comply
with any such request shall not be deemed a failure to exercise reasonable care;
provided, however, the Bank’s responsibility for the safekeeping of the
Collateral shall (i) be deemed reasonable if such Collateral is accorded
treatment substantially equal to that which the Bank accords its own property,
and (ii) not extend to matters beyond the control of the Bank, including acts of
God, war, insurrection, riot or governmental actions.  In addition, any failure
of the Bank to preserve or protect any rights with respect to the Collateral
against prior or third parties, or to do any act with respect to preservation of
the Collateral, not so requested by any of the Borrowers, shall not be deemed a
failure to exercise reasonable care in the custody or preservation of the
Collateral.  The Borrowers shall have the sole responsibility for taking such
action as may be necessary, from time to time, to preserve all rights of the
Borrowers and the Bank in the Collateral against prior or third
parties.  Without limiting the generality of the foregoing, where Collateral
consists in whole or in part of securities, the Borrowers represent to, and
covenant with, the Bank that the Borrowers have made arrangements for keeping
informed of changes or potential changes affecting the securities (including
rights to convert or subscribe, payment of dividends, reorganization or other
exchanges, tender offers and voting rights), and each of the Borrowers agree
that the Bank shall have no responsibility or liability for informing
36

--------------------------------------------------------------------------------


 
the Borrowers of any such or other changes or potential changes or for taking
any action or omitting to take any action with respect thereto.


6.7. Other Actions as to any and all Collateral. Each of the Borrowers further
agree to take any other action reasonably requested by the Bank to ensure the
attachment, perfection and first priority of, and the ability of the Bank to
enforce, the Bank’s security interest in any and all of the Collateral,
including (a) causing the Bank’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the bank to enforce, the
Bank’s security interest in such Collateral, (b) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank’s security interest in
such Collateral, (c) obtaining governmental and other third party consents and
approvals, including any consent of any licensor, lessor or other Person
obligated on Collateral, (d) obtaining waivers from mortgagees and landlords in
form and substance satisfactory to the Bank, and (e) taking all actions required
by the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction.  Each of the Borrowers further agree to indemnify and hold the
Bank harmless against claims of any Persons not a party to this Agreement
concerning disputes arising over the Collateral.


6.8. Collateral in the Possession of a Warehouseman or Bailee.  If any of the
Collateral at any time is in the possession of a warehouseman or bailee, the
Borrowers shall promptly notify the Bank thereof, and shall promptly obtain a
Collateral Access Agreement.  The Bank agrees with the Borrowers that the Bank
shall not give any instructions to such warehouseman or bailee pursuant to such
Collateral Access Agreement unless an Event of Default has occurred and is
continuing, or would occur after taking into account any action by the Borrowers
with respect to the warehouseman or bailee.


6.9. Letter-of-Credit Rights.  If any of the Borrowers at any time is a
beneficiary under a letter of credit now or hereafter issued in favor of such
Borrower, such Borrower shall promptly notify the Bank thereof and, at the
request and option of the Bank, such Borrower shall, pursuant to an agreement in
form and substance satisfactory to the Bank, either (i) arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to the
Bank of the proceeds of any drawing under the letter of credit, or (ii) arrange
for the Bank to become the transferee beneficiary of the letter of credit, with
the Bank agreeing, in each case, that the proceeds of any drawing under the
letter to credit are to be applied as provided in this Agreement.


6.10. Commercial Tort Claims.  If the Borrowers shall at any time hold or
acquire a Commercial Tort Claim, the Borrowers shall immediately notify the Bank
in writing signed by the Borrowers of the details thereof and grant to the Bank
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, in each case in form and substance
satisfactory to the Bank, and shall execute any amendments hereto deemed
reasonably necessary by the Bank to perfect its security interest in such
Commercial Tort Claim.
37

--------------------------------------------------------------------------------




6.11. Electronic Chattel Paper and Transferable Records.  If any of the
Borrowers at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record”, as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Borrower shall promptly notify the Bank thereof and,
at the request of the Bank, shall take such action as the Bank may reasonably
request to vest in the Bank control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Bank agrees with the Borrowers
that the Bank will arrange, pursuant to procedures satisfactory to the Bank and
so long as such procedures will not result in the Bank’s loss of control, for
the Borrowers to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control.


Section 7. REPRESENTATIONS AND WARRANTIES.


To induce the Bank to make the Loans, the Borrowers, jointly and severally, make
the following representations and warranties to the Bank, each of which shall
survive the execution and delivery of this Agreement:


7.1. Borrowers Organization and Name.  Each of the Borrowers is duly organized,
existing and in good standing under the laws of the State of its formation or
organization, with full and adequate power to carry on and conduct its business
as presently conducted and each Subsidiary of the Borrowers is validly existing
and in good standing under the laws of the jurisdiction of its
organization.  Each of the Borrowers and their Subsidiaries is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing, except for such jurisdictions where the
failure to so qualify would not have a Material Adverse Effect.  Each of the
Borrowers’ Organizational Identification Numbers is listed on Schedule 7.1.  The
exact legal name of each of the Borrowers is as set forth in the first paragraph
of this Agreement, and none of the Borrowers currently conduct, nor has any of
the Borrowers during the last five (5) years conducted, business under any other
name or trade name; provided, however, that as to Freshmade Borrowers’
representation is limited to their knowledge of any such name change.


7.2. Authorization.  Each of the Borrowers have full right, power and authority
to enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of its duties and
obligations under this Agreement and the other Loan Documents.  The execution
and delivery of this Agreement and the other Loan Documents will not, nor will
the observance or performance of any of the matters and things herein or therein
set forth, violate or contravene any provision of law or the Organizational
Documents of any of the Borrowers.  All necessary and appropriate action has
been taken on the part of the Borrowers to authorize the execution and delivery
of this Agreement and the Loan Documents.
38

--------------------------------------------------------------------------------




7.3. Validity and Binding Nature.  This Agreement and the other Loan Documents
are the legal, valid and binding obligations of the Borrowers, enforceable
against the Borrowers in accordance with their terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.


7.4. Consent; Absence of Breach.  The execution, delivery and performance of
this Agreement, the other Loan Documents and any other documents or instruments
to be executed and delivered by the Borrowers in connection with the Loans, and
the borrowings by the Borrowers hereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect);
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
Organizational Documents  of any of the Borrowers or any of their Subsidiaries,
or (iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon the Borrowers or any of their
Subsidiaries or any of their respective properties or assets; or (c) require, or
result in, the creation or imposition of any Lien on any asset of Borrowers or
any of their Subsidiaries, other than Liens in favor of the Bank created
pursuant to this Agreement.


7.5. Ownership of Properties; Liens.  Each of the Borrowers is the sole owner or
has other rights in all of its respective properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like), other than
Permitted Liens.


7.6. Equity Ownership.  All issued and outstanding Capital Securities of each of
the Borrowers and each of their Subsidiaries are duly authorized and validly
issued, fully paid, non-assessable, and free and clear of all Liens other than
those in favor of the Bank, if any, and such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities.  As of the date hereof, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of the any of the Borrowers and any of their respective
Subsidiaries.  Schedule 7.6 sets forth the authorized and issued Capital
Securities of each of the Borrowers as of the date hereof.


7.7. Intellectual Property.  Each of the Borrowers own and possess or have a
license or other right to use all Intellectual Property, as are necessary for
the conduct of the businesses of the Borrowers, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect upon the Borrowers, and no material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property nor does
the Borrowers know of any valid basis for any such claim.
39

--------------------------------------------------------------------------------




7.8. Financial Statements.  All financial statements submitted to the Bank have
been prepared in accordance with sound accounting practices and GAAP on a basis,
except as otherwise noted therein, consistent with the previous fiscal year and
present fairly the financial condition of the Borrowers and the results of the
operations for the Borrowers as of such date and for the periods
indicated.  Since the date of the most recent financial statement submitted by
the Borrowers to the Bank, there has been no change in the financial condition
or in the assets or liabilities of the Borrowers having a Material Adverse
Effect on the Borrowers.


7.9. Litigation and Contingent Liabilities.  There is no litigation, arbitration
proceeding, demand, charge, claim, petition or governmental investigation or
proceeding pending, or, threatened, against any of the Borrowers, which, if
adversely determined, which might reasonably be expected to have a Material
Adverse Effect upon any of the Borrowers, except as set forth in Schedule
7.9.  Other than any liability incident to such litigation or proceedings, none
of the Borrowers have any material guarantee obligations, contingent
liabilities, liabilities for taxes, or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not fully-reflected or fully reserved for in the most recent audited financial
statements delivered pursuant to Section 8.8(a) or fully-reflected or fully
reserved for in the most recent quarterly financial statements delivered
pursuant to Section 8.8(b) and not permitted by Section 9.1.


7.10. Event of Default.  No Event of Default or Unmatured Event of Default
exists or would result from the incurrence by any of the Borrowers of any of the
Obligations hereunder or under any of the other Loan Documents, and none of the
Borrowers is in default (without regard to grace or cure periods) under any
other contract or agreement to which it is a party.


7.11. Adverse Circumstances.  No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) would have a
Material Adverse Effect upon any of the Borrowers, or (b) would constitute an
Event of Default or an Unmatured Event of Default.


7.12. Environmental Laws and Hazardous Substances.  None of the Borrowers have
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Substances, on or off any of the premises of the
Borrowers (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder.  Each of the Borrowers will comply in all material
respects with all Environmental Laws and will obtain all licenses, permits
certificates, approvals and similar authorizations thereunder.  Except as set
forth on Schedule 7.12, there has been no investigation, proceeding, complaint,
order, directive, claim, citation or notice by any governmental authority or any
other Person, nor is any pending or, to the best of the Borrowers’ knowledge,
threatened, and the Borrowers shall immediately notify the Bank upon becoming
aware of any such investigation, proceeding, complaint, order, directive, claim,
citation or notice, and shall take prompt and appropriate actions to respond
thereto, with respect to any non-compliance with, or violation of, the
requirements of any Environmental Law by any of the Borrowers or the release,
spill or discharge, threatened or actual, of any Hazardous
40

--------------------------------------------------------------------------------


Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material or any
other environmental, health or safety matter, which affects any of the Borrowers
or their business, operations or assets or any properties at which any of the
Borrowers have transported, stored or disposed of any Hazardous
Substances.  Except as set forth on Schedule 7.12, none of the Borrowers have
any material liability, contingent or otherwise, in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Substances or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material.  Each of the Borrowers further
agree to allow the Bank or its agent access to the properties of the Borrowers
and their Subsidiaries to confirm compliance with all Environmental Laws, and
each of the Borrowers shall, following determination by the Bank that there is
non-compliance, or any condition which requires any action by or on behalf of
any of the Borrowers in order to avoid any non-compliance, with any
Environmental Law, at the Borrowers’ sole expense, cause an independent
environmental engineer acceptable to the Bank to conduct such tests of the
relevant site as are appropriate, and prepare and deliver a report setting forth
the result of such tests, a proposed plan for remediation and an estimate of the
costs thereof.


7.13. Solvency, etc.  As of the date hereof, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each Loan hereunder
and the use of the proceeds thereof, (a) the fair value of each of the
Borrowers’ assets is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated as required under the Section 548 of the Bankruptcy
Code, (b) the present fair saleable value of each of the Borrowers’ assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) each of the Borrowers is able
to realize upon its assets and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business, (d) none of the Borrowers intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature, and (e) none of the Borrowers is engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.


7.14. ERISA Obligations.  All Employee Plans of the Borrowers meet the minimum
funding standards of Section 302 of ERISA and 412 of the Internal Revenue Code
where applicable, and each such Employee Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified.  No withdrawal liability has been incurred under any such Employee
Plans and no “Reportable Event” or “Prohibited Transaction” (as such terms are
defined in ERISA), has occurred with respect to any such Employee Plans, unless
approved by the appropriate governmental agencies.  Each of the Borrowers have
promptly paid and discharged all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
a Lien against any of its properties or assets.


7.15. Labor Relations.  Except as could not reasonably be expected to have a
Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against any of the Borrowers or threatened, (ii) hours worked by and
payment made to employees of the Borrowers
41

--------------------------------------------------------------------------------


 
have not been in violation of the Fair Labor Standards Act or any other
applicable law, and (ii) no unfair labor practice complaint is pending against
any of the Borrowers or threatened before any governmental authority.


7.16. Security Interest.  This Agreement creates a valid security interest in
favor of the Bank in the Collateral and, when properly perfected by filing in
the appropriate jurisdictions, or by possession or Control of such Collateral by
the Bank or delivery of such Collateral to the Bank, shall constitute a valid,
perfected, first-priority security interest in such Collateral subject to
Permitted Liens.


7.17. Lending Relationship.  The relationship hereby created between the
Borrowers and the Bank is and has been conducted on an open and arm’s length
basis in which no fiduciary relationship exists, and the Borrowers have not
relied and is not relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans.  The Bank represents that it will
receive any Note payable to its order as evidence of a bank loan.


7.18. Business Loan.  The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Borrowers or any property
securing the Loans.


7.19. Taxes.  The Borrowers have timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, governmental
charges and assessments due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books, are insured against or bonded over to
the satisfaction of the Bank and the contesting of such payment does not create
a Lien on the Collateral which is not a Permitted Lien.  There is no controversy
or objection pending, or threatened in respect of any tax returns of the
Borrowers.  The Borrowers have made adequate reserves on its books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable.


7.20. Compliance with Regulation U U.  No portion of the proceeds of the Loans
shall be used by the Borrowers, or any Affiliate of the Borrowers, either
directly or indirectly, for the purpose of purchasing or carrying any margin
stock, within the meaning of Regulation U as adopted by the Board of Governors
of the Federal Reserve System or any successor thereto.


7.21. Governmental Regulation.  The Borrowers and their Subsidiaries are not, or
after giving effect to any loan, will not be, subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the ICC
Termination Act of 1995 or the Investment Company Act of 1940 or to any federal
or state statute or regulation limiting its ability to incur indebtedness for
borrowed money.
42

--------------------------------------------------------------------------------




7.22. Bank Accounts.  All Deposit Accounts and operating bank accounts of the
Borrowers and its Subsidiaries are located at the Bank and the Borrowers have no
other Deposit Accounts except those listed on Schedule 7.22 attached hereto.


7.23. Place of Business.  The principal place of business and books and records
of the Borrowers is set forth in the preamble to this Agreement, and the
location of all Collateral, if other than at such principal place of business,
is as set forth on Schedule 7.23 attached hereto and made a part hereof, and the
Borrowers shall promptly notify the Bank of any change in such locations.  The
Borrowers will not remove or permit the Collateral to be removed from such
locations without the prior written consent of the Bank, except for Inventory
sold in the usual and ordinary course of the Borrowers’ business.


7.24. Complete Information.  This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrowers to the Bank for purposes of, or in connection with,
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrowers to the Bank
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Bank that any
projections and forecasts provided by the Borrowers are based on good faith
estimates and assumptions believed by the Borrowers to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).


7.25. Subordinated Debt.  The subordination provisions of the Subordinated Debt
are enforceable against the holders of the Subordinated Debt by the Bank.  The
Obligations constitute Senior Debt entitled to the benefits of the subordination
provisions contained in the Subordinated Debt.  The Borrowers acknowledges that
the Bank is entering into this Agreement and is making the Loans in reliance
upon the subordination provisions of the Subordinated Debt and this Section
7.25.


7.26. Internal Controls. 


(a) The Borrowers have established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the U.S. Securities
Exchange Act or 1934, as amended (the “Exchange Act”)), which (i) are designed
to ensure that material information relating to the Borrowers is made known to
the Borrowers’ principal executive officer and its principal financial offer or
persons performing similar functions by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (ii) have been evaluated for effectiveness as a
date within ninety (90) days prior to the filing of the Borrowers’ most recent
annual or quarterly report filed with the Securities Exchange Commission; and
(iii) are effective in all material respects to perform he functions for which
they were established;
43

--------------------------------------------------------------------------------




(b) Based on the evaluation of its disclosure controls and procedures, the
Borrowers are not aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect the Borrowers’
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls or (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Borrowers’ internal controls; and


(c) Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.


7.27. Real Property.   Set forth on Schedule 7.27 is a complete and accurate
list, as of the date hereof, of the address of all real property owned or leased
by any Borrower, together with, in the case of leased property, the name and
mailing address of the lessor of such property.


7.28. Hedging Agreements. No Borrower is a party to, nor will it be a party to,
any Hedging Agreement other than bona fide (not speculative) unsecured Hedging
Agreement, in form and substance reasonably acceptable to the Bank, to protect
the Borrowers against fluctuations in interest rates.


7.29. Lifeway’s Disclosure Documents.  Lifeway has heretofore delivered to Bank
copies of its annual report on Form 10-K for the fiscal year ending December 31,
2007 as filed with the Securities and Exchange Commission under the Exchange and
the reports or documents required to be filed by Lifeway under Sections 13(a),
14(a), 14(c) and 15(d) of the Exchange Act subsequent to December 31,
2007.  None of the information concerning Lifeway in any of the documents
delivered by Lifeway pursuant to this Section 7.29 contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements therein made, in light of the circumstances under which they are
made, not misleading.




Section 8. AFFIRMATIVE COVENANTS.


8.1. Compliance with Bank Regulatory Requirements; Increased Costs.  If the Bank
shall reasonably determine that any Regulatory Change, or compliance by the Bank
or any Person controlling the Bank with any request or directive (whether or not
having the force of law) of any governmental authority, central bank or
comparable agency has or would have the effect of reducing the rate of return on
the Bank’s or such controlling Person’s capital as a consequence of the Bank’s
obligations hereunder or under any Letter of Credit to a level below that which
the Bank or such controlling Person could have achieved but for such Regulatory
Change or compliance (taking into consideration the Bank’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by the
Bank or such controlling Person to be
44

--------------------------------------------------------------------------------


 
material or would otherwise reduce the amount of any sum received or receivable
by the Bank under this Agreement or under any Note with respect thereto, then
from time to time, upon demand by the Bank (which demand shall be accompanied by
a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail), the Borrowers shall pay directly to the
Bank or such controlling Person such additional amount as will compensate the
Bank for such increased cost or such reduction, so long as (a) such amounts have
accrued on or after the day which is one hundred eighty days (180) days prior to
the date on which the Bank first made demand therefore and (b) the Bank is
generally attempting to collect such amounts from other similarly situated
Persons borrowing from the Bank.


8.2. Borrowers Existence.  Each of the Borrowers shall at all times (a) preserve
and maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which the Borrowers is presently conducting.  If any of the Borrowers does not
have an Organizational Identification Number and later obtains one, such
Borrower shall promptly notify the Bank of such Organizational Identification
Number.  Notwithstanding the foregoing, Borrowers have advised Bank that
Borrowers intend to merge or liquidate LFI into Lifeway and Bank will not
unreasonably withhold its consent to such merger or liquidation provided such
merger or liquidation does not have a Material Adverse Effect.


8.3. Compliance With Laws.  The Borrowers shall use the proceeds of the Loans
for working capital and other business purposes set forth in this Agreement not
in contravention of any requirements of law and not in violation of this
Agreement, and shall comply, and cause each Subsidiary to comply, in all
respects, including the conduct of its business and operations and the use of
its properties and assets, with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect.  In
addition, and without limiting the foregoing sentence, each of the Borrowers
shall (a) ensure, and cause each Subsidiary to ensure, that no person who owns a
controlling interest in or otherwise controls the Borrowers or any Subsidiary is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause each Subsidiary to comply,
with all applicable Bank Secrecy Act laws and regulations, as amended.


8.4. Payment of Taxes and Liabilities.  Each of the Borrowers shall pay, and
cause each Subsidiary to pay, and discharge, prior to delinquency and before
penalties accrue thereon, all property and Other Taxes, and all governmental
charges or levies against it or any of the Collateral, as well as claims of any
kind which, if unpaid, could become a Lien on any of its property; provided that
the foregoing shall not require the Borrowers or any Subsidiary to pay any such
tax or charge so long as it shall contest the validity thereof in good faith by
appropriate
45

--------------------------------------------------------------------------------


 
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any of the Collateral, such contest proceedings stay the foreclosure of
such Lien or the sale of any portion of the Collateral to satisfy such claim.


8.5. Maintain Property.  Each of the Borrowers shall at all times maintain,
preserve and keep its plant, properties and Equipment, including any Collateral,
in good repair, working order and condition, (ordinary wear and tear and
obsolescence excluded) and shall from time to time make all needful and proper
repairs, renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained.  Each of the
Borrowers shall permit the Bank to examine and inspect such plant, properties
and Equipment, including any Collateral, at all reasonable times.


8.6. Maintain Insurance.  Each of the Borrowers shall at all times maintain, and
cause each Subsidiary to maintain, with insurance companies reasonably
acceptable to the Bank, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, including
employers’, public and professional liability risks, as is customarily
maintained by companies similarly situated, and shall have insured amounts no
less than, and deductibles no higher than, are reasonably acceptable to the
Bank.  Each of the Borrowers shall furnish to the Bank a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
such Borrower, which shall be reasonably acceptable in all respects to the Bank.
Each of the Borrowers shall cause each issuer of an insurance policy to provide
the Bank with an endorsement (i) showing the Bank as lender’s loss payee with
respect to each policy of property or casualty insurance and naming the Bank as
an additional insured with respect to each policy of liability insurance; and
(ii) providing that thirty (30) days notice will be given to the Bank prior to
any cancellation of, material reduction or change in coverage provided by or
other material modification to such policy.  Each of the Borrowers shall execute
and deliver to the Bank a collateral assignment, in form and substance
satisfactory to the Bank, of each business interruption insurance policy
maintained by such Borrower.


In the event any of the Borrowers either fail to provide the Bank with evidence
of the insurance coverage required by this Section or at any time hereafter
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay any premium in whole or in part relating thereto, then the
Bank, without waiving or releasing any obligation or default by the Borrowers
hereunder, may at any time (but shall be under no obligation to so act), obtain
and maintain such policies of insurance and pay such premiums and take any other
action with respect thereto, which the Bank deems advisable.  This insurance
coverage (a) may, but need not, protect the Borrowers’ interests in such
property, including the Collateral, and (b) may not pay any claim made by, or
against, the Borrowers in connection with such property, including the
Collateral. The Borrowers may later cancel any such insurance purchased by the
Bank, but only after providing the Bank with evidence that the Borrowers have
obtained the insurance coverage required by this Section.  If the Bank purchases
insurance for the Collateral, the Borrowers will be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or
46

--------------------------------------------------------------------------------


 
expiration of the insurance.  The costs of the insurance may be added to the
principal amount of the Loans owing hereunder.  The costs of the insurance may
be more than the cost of the insurance the Borrowers may be able to obtain on
its own.


8.7. ERISA Liabilities; Employee Plans.  Each of the Borrowers shall (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Borrowers; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Bank immediately upon
receipt by the Borrowers of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Bank of the occurrence of any “Reportable Event” or “Prohibited Transaction”
(as such terms are defined in ERISA), with respect to any such Employee Plans;
and (vi) amend any Employee Plan that is intended to be qualified within the
meaning of Section 401 of the Internal Revenue Code of 1986 to the extent
necessary to keep the Employee Plan qualified, and to cause the Employee Plan to
be administered and operated in a manner that does not cause the Employee Plan
to lose its qualified status.


8.8. Financial Statements.  Each of the Borrowers shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and shall furnish to the Bank or its
authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrowers, including:


(a) promptly when available, and in any event, within ninety (90) days after the
close of each of its fiscal years, a copy of the annual audited financial
statements of the Borrowers and their Subsidiaries, including consolidated
balance sheet, statement of income and retained earnings, statement of cash
flows for the fiscal year then ended and such other information (including
nonfinancial information) as the Bank may reasonably request, in reasonable
detail, prepared and certified without adverse reference to going concern value
and without qualification by an independent auditor of recognized standing,
selected by the Borrowers and reasonably acceptable to the Bank, certified as
true and correct by the Borrowers’ treasurer or chief financial officer; and


(b) promptly when available, and in any event, within forty five (45) days
following the end of each fiscal quarter, a copy of the consolidated financial
statements of the Borrowers and their Subsidiaries regarding such fiscal quarter
and such fiscal year to date, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal quarter then ended and
such other information (including nonfinancial information) as the Bank may
request, in reasonable detail, prepared and certified as true and correct by the
Borrowers’ treasurer or chief financial officer.
47

--------------------------------------------------------------------------------




No change with respect to such accounting principles shall be made by any of the
Borrowers without giving prior notification to the Bank.  Each of the Borrowers
represent and warrant to the Bank that the financial statements delivered to the
Bank at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Borrowers.  The Bank shall have the right at all
times during business hours to inspect the books and records of the Borrowers
and make extracts therefrom.


8.9. Supplemental Financial Statements.  Each of the Borrowers shall immediately
upon receipt thereof, provide to the Bank copies of interim and supplemental
reports if any, submitted to the Borrowers by independent accountants in
connection with any interim audit or review of the books of the Borrowers.


8.10. Borrowing Base Certificate.  Each of the Borrowers shall while any
Revolving Loan is outstanding, (a) within twenty (20) days after the end of each
month, and (b) if a Borrowing Base Certificate has not been delivered pursuant
to the foregoing clause (a) for the prior month just ended, at any time the
Borrowers shall request a Loan hereunder, execute and deliver to the Bank a
Borrowing Base Certificate dated as of the last Business Day of such month,
certified as true and correct by an authorized representative of the Borrowers
and acceptable to the Bank in its sole and absolute discretion, provided,
however, at any time an Event of Default exists, the Bank may require the
Borrowers to deliver Borrowing Base Certificates more frequently.


8.11. Aged Accounts Schedule.  Each of the Borrowers shall while any Revolving
Loan is outstanding, within twenty (20) days after the end of each month,
deliver to the Bank an aged schedule of the Accounts of the Borrowers, listing
the name and amount due from each Account Debtor and showing the aggregate
amounts due from (a) 0-30 days, (b) 31-60 days, (c) 61-90 days and (d) more than
90 days, and certified as accurate by the Borrowers’ treasurer or chief
financial officer.


8.12. Inventory Reports.  Each of the Borrowers shall while any Revolving Loan
is outstanding, within twenty (20) days after the end of each fiscal quarter,
deliver to the Bank an inventory report, certified as accurate by the Borrowers’
treasurer or chief financial officer, and within such time as the Bank may
specify, such other schedules and reports as the Bank may require.


8.13. Compliance Certificate.  Each of the Borrowers shall, contemporaneously
with the furnishing of the financial statements pursuant to Section 8.8,
executed and deliver to the Bank a duly completed Compliance Certificate, dated
the date of such financial statements and certified as true and correct by an
appropriate officer of the Borrowers, containing a computation of each of the
financial covenants set forth in Section 10 and stating that the Borrowers have
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such Event of Default or
Unmatured Event of Default describing it and the steps, if any, being taken to
cure it.
48

--------------------------------------------------------------------------------




8.14. Field Audits.  Each of the Borrowers shall permit the Bank to inspect the
Inventory, other tangible assets and/or other business operations of the
Borrowers and each Subsidiary, to perform appraisals of the Equipment of the
Borrowers and each Subsidiary, and to inspect, audit, check and make copies of,
and extracts from, the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to Inventory,
Accounts and any other Collateral, the results of which must be satisfactory to
the Bank in the Bank’s sole and absolute discretion.  All such inspections or
audits by the Bank shall be at the Borrowers’ sole expense, provided, however,
that so long as no Event of Default or Unmatured Event of Default exists, the
Borrowers shall not be required to reimburse the Bank for inspections or audits
more frequently than once each fiscal year.


8.15. Securities and Exchange Commission Filings  Lifeway shall deliver to the
Bank a copy of its Form 10-K within two (2) Business Days after filing same with
the Securities and Exchange Commission (but in no event later than ninety (90)
days after following the end of each fiscal year of Lifeway) and copy of its
Form 10-Q within two (2) Business Days after filing same with the Securities and
Exchange Commission (but in no event later than forty-five (45) days after the
end of each fiscal quarter of Lifeway). In addition, Lifeway shall deliver to
the Bank a copy of it proxy statement and all other reports or documents
required to be filed by Lifeway under Sections 13(a), 14(a), 14(c) and 15(d) of
the Exchange Act within two (2) Business Days after filing same with the
Securities and Exchange Commission. None of the information concerning Lifeway
in any of the documents delivered or to be delivered by Lifeway pursuant to this
Section 8.15 will contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein made, in light of
the circumstances under which they are made, not misleading.


8.16. Other Reports.  Each of the Borrowers shall, within such period of time as
the Bank may specify, deliver to the Bank such other schedules and reports as
the Bank may require.


8.17. Collateral Records.  Each of the Borrowers shall keep full and accurate
books and records relating to the Collateral and shall mark such books and
records to indicate the Bank’s Lien in the Collateral, including placing a
legend, in form and content acceptable to the Bank, on all Chattel Paper created
by the Borrowers indicating that the Bank has a Lien in such Chattel Paper.


8.18. Intellectual Property.  Each of the Borrowers shall maintain, preserve and
renew all Intellectual Property necessary for the conduct of its business as and
where the same is currently located as heretofore or as hereafter conducted by
it.


8.19. Notice of Proceedings.  Each of the Borrowers, promptly upon becoming
aware, shall give written notice to the Bank of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrowers to the Bank which has been instituted or, to the knowledge of the
Borrowers, is threatened against the Borrowers or any of their Subsidiaries or
to which any of their respective properties is subject which might reasonably be
expected to have a Material Adverse Effect.
49

--------------------------------------------------------------------------------




8.20. Notice of Event of Default or Material Adverse Effect.  Borrowers shall,
immediately after the commencement thereof, give notice to the Bank in writing
of the occurrence of any Event of Default or any Unmatured Event of Default, or
the occurrence of any condition or event having a Material Adverse Effect.


8.21. Environmental Matters.  If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any the Borrowers or any of their Subsidiaries,
the Borrowers shall, or shall cause the applicable Subsidiary to, cause the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, each of Borrowers
shall, and shall cause each Subsidiary to, comply with any Federal or state
judicial or administrative order requiring the performance at any real property
of the Borrowers or any Subsidiary of activities in response to the release or
threatened release of a Hazardous Substance.  To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, each of
the Borrowers shall, and shall cause its Subsidiaries to, dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.


8.22. Further Assurances.  The Borrowers shall take, and cause each Subsidiary
to take, such actions as are necessary or as the Bank may reasonably request
from time to time to ensure that the Obligations under the Loan Documents are
secured by substantially all of the assets of the Borrowers and their
Subsidiaries, in each case as the Bank may determine, including (a) the
execution and delivery of security agreements, pledge agreements, mortgages,
deeds of trust, financing statements and other documents, and the filing or
recording of any of the foregoing, and (b) the delivery of certificated
securities and other collateral with respect to which perfection is obtained by
possession.


8.23. Banking Relationship.  Other than those accounts specified on Schedule
8.23, each of the Borrowers covenant and agree, at all times during the term of
this Agreement, to utilize the Bank as its primary bank of account and
depository for all financial services, including all receipts, disbursements,
cash management and related service.


Section 9. NEGATIVE COVENANTS.


9.1. Debt.  The Borrowers shall not, either directly or indirectly, create,
assume, incur or have outstanding any Debt (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:


(a) the Obligations under this Agreement and the other Loan Documents;


(b) obligations of the Borrowers for Taxes, assessments, municipal or other
governmental charges;
50

--------------------------------------------------------------------------------




(c) obligations of the Borrowers for accounts payable, other than for money
borrowed, incurred in the ordinary course of business;


(d) Subordinated Debt;


(e) Hedging Obligations incurred in favor of the Bank or an Affiliate thereof
for bona fide hedging purposes and not for speculation;


(f) Capitalized Lease Obligations and purchase money obligations (as defined in
the UCC), provided that the aggregate amount of all such Debt outstanding at any
time shall not exceed One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) in the aggregate;


(g) Debt described on Schedule 9.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased; and


(h) The Morgan Stanley Loan and Wachovia Loan.


9.2. Encumbrances.  The Borrowers shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Borrowers, whether owned at the date
hereof or hereafter acquired, except for those Permitted Liens described in
Schedule 9.2.  Without limiting the generality of the foregoing, each of the
Borrowers shall not, directly or indirectly, create, assume, incur or suffer or
permit to exist any Lien or charge of any kind or character upon of any real
estate owned by such Borrower or any of its Subsidiaries, except Permitted
Liens.


9.3. Investments.  The Borrowers shall not, either directly or indirectly, make
or have outstanding any Investment, except:


(a) contributions by the Borrowers to the capital of any Subsidiary which have
granted a first perfected security interest in all of its assets in favor of the
Bank, or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary;


(b) Investments constituting Debt permitted by Section 9.1;


(c) Contingent Liabilities constituting Debt permitted by Section 9.1 or Liens
permitted by Section 9.2;


(d) Cash Equivalent Investments;


(e) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors; and


(f) Investments listed on Schedule 8.23 or  Schedule 9.3 as of the date hereof.
51

--------------------------------------------------------------------------------




provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.


9.4. Transfer; Merger; Sales.  The Borrowers shall not and not permit any
Subsidiary to, whether in one transaction or a series of related transactions,
(a) be a party to any merger or consolidation, or purchase or otherwise acquire
all or substantially all of the assets or any Capital Securities of any class
of, or any partnership or joint venture interest in, any other Person, except
for (i) any such merger, consolidation, sale, transfer, liquidation, conveyance,
lease or assignment of or by any Wholly-Owned Subsidiary into the Borrowers or
into any other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Borrowers or any domestic Wholly-Owned Subsidiary of the
assets or equity interests of any Wholly-Owned Subsidiary, (b) sell, transfer,
convey or lease all or any substantial part of its assets or Capital Securities
(including the sale of Capital Securities of any Subsidiary), except for sales
of Inventory in the ordinary course of business and Assets Dispositions
permitted hereunder, or (c) sell or assign, with or without recourse, any
receivables.


9.5. Issuance of Capital Securities.  The Borrowers shall not and shall not
permit any Subsidiary to issue any Capital Securities other than (a) any
issuance of shares of the Borrowers’ common Capital Securities pursuant to any
employee or director option program, benefit plan or compensation program, or
(b) any issuance of Capital Securities by a Subsidiary to the Borrowers or
another Subsidiary in accordance with Section 9.6.


9.6. Distributions.  The Borrowers shall not and shall not permit any Subsidiary
to, (a) make any distribution or dividend (other than stock dividends), whether
in cash or otherwise, to any of its equity holders, (b) purchase or redeem any
of its equity interests or any warrants, options or other rights in respect
thereof, (c) pay any management fees or similar fees to any of its equity
holders or any Affiliate thereof, (d) pay or prepay interest on, principal of,
premium, if any, redemption, conversion, exchange, purchase, retirement,
defeasance, sinking fund or any other payment in respect of any Subordinated
Debt, or (e) set aside funds for any of the foregoing.  Notwithstanding the
foregoing, (i) any Subsidiary may pay dividends or make other distributions to
the Borrowers or to a domestic Wholly-Owned Subsidiary; and (ii) so long as no
Event of Default or Unmatured Event of Default exists or would result therefrom
(including, but not limited to, any Event of Default or Unmatured Event of
Default under Section 10 hereof), the Borrowers may make regularly scheduled
payments of interest in respect of Subordinated Debt to the extent permitted
under the subordination provisions thereof, (iii) the applicable Borrowers may
make payments to the extent permitted under the Subordination Agreement(s); and
(iv) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom (including, but not limited to, any Event of Default or
Unmatured Event of Default under Section 10 hereof), Lifeway may declare and pay
cash distributions or dividends on its outstanding capital stock and purchase or
redeem any of its equity interests or any warrants, options or other rights in
respect thereof.
52

--------------------------------------------------------------------------------




9.7. Transactions with Affiliates.  The Borrowers shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates (excluding transactions between Borrowers so long as such Borrowers
(other than Lifeway) are Wholly-Owned Subsidiaries of Lifeway) or with any
director, officer or employee of the Borrowers other than transactions in the
ordinary course of, and pursuant to the reasonable requirements of, the business
of the Borrowers and upon fair and reasonable terms which are fully disclosed to
the Bank and are no less favorable to the Borrowers than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrowers.


9.8. Unconditional Purchase Obligations.  The Borrowers shall not and shall not
permit any Subsidiary to enter into or be a party to any contract for the
purchase of materials, supplies or other property or services if such contract
requires that payment be made by it regardless of whether delivery is ever made
of such materials, supplies or other property or services.


9.9. Cancellation of Debt.  The Borrowers shall not, and not permit any
Subsidiary to, cancel any claim or debt owing to it, except for reasonable
consideration or in the ordinary course of business.


9.10. Inconsistent Agreements.  The Borrowers shall not and shall not permit any
Subsidiary to enter into any agreement containing any provision which would (a)
be violated or breached by any borrowing by the Borrowers hereunder or by the
performance by the Borrowers or any Subsidiary of any of its Obligations
hereunder or under any other Loan Document, (b) prohibit the Borrowers or any
Subsidiary from granting to the Bank a Lien on any of its assets or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Borrowers or any other Subsidiary, or pay any Debt owed to the Borrowers or
any other Subsidiary, (ii) make loans or advances to the Borrowers or any other
Subsidiary, or (iii) transfer any of its assets or properties to the Borrowers
or any other Subsidiary, other than (A) customary restrictions and conditions
contained in agreements relating to the sale of all or a substantial part of the
assets of any Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary to be sold and such sale is permitted
hereunder, (B) restrictions or conditions imposed by any agreement relating to
purchase money Debt, Capital Leases and other secured Debt permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Debt, and (C) customary provisions in leases and other
contracts restricting the assignment thereof.


9.11. Use of Proceeds.  Neither the Borrowers nor any of its Subsidiaries or
Affiliates shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by the
Bank or any Affiliate of the Bank.
53

--------------------------------------------------------------------------------




9.12. Bank Accounts.  The Borrowers shall not establish any new Deposit Accounts
or other bank accounts, other than Deposit Accounts or other bank accounts
established at or with the Bank.


9.13. Business Activities; Change of Legal Status and Organizational
Documents.  The Borrowers shall not and shall not permit any Subsidiary to (a)
engage in any line of business other than the businesses engaged in on the date
hereof and businesses reasonably related thereto, (b) change its name, its
Organizational Identification Number, if it has one, its type of organization,
its jurisdiction of organization or other legal structure, or (b) permit its
Organizational Documents to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the Bank.


9.14. Prepayment of Seller Note.  None of the Borrowers will amend or otherwise
prepay the Seller Note as long as this Agreement is in effect and the
Obligations remain outstanding without the Bank’s prior written approval (in its
sole discretion).


Section 10. FINANCIAL COVENANTS.


10.1. Tangible Net Worth.  As of the end of each of its fiscal quarters, the
Borrowers and their Subsidiaries shall maintain consolidated Tangible Net Worth
in an amount not less than Nine Million and 00/100 Dollars ($9,000,000.00), plus
thirty percent (30.00%) of the aggregate consolidated Net Income earned by the
Borrowers and their Subsidiaries during all previous fiscal years, commencing
with the fiscal year ending on December 31, 2009, provided, however, that net
losses incurred in any fiscal year of the Borrowers or its Subsidiaries shall
not be subtracted in the determination of the Tangible Net Worth requirement.


10.2. Fixed Charge Coverage.  As of the end of each of its fiscal quarters, the
Borrowers and their Subsidiaries shall maintain a ratio of (a) the total for the
four fiscal quarters then ending of consolidated EBITDA minus, in respect of
such four fiscal quarters, the sum of (i) all income taxes paid in cash by the
Borrowers and their Subsidiaries, (ii) all Capital Expenditures which are not
financed with Funded Debt, (iii) cash distributions or dividends and (iv)
amounts paid to repurchase or redeem stock or equity, to (b) the sum for such
four fiscal quarters of (i) Interest Charges plus (ii) required payments of
principal of Funded Debt (including the Term Loan, but excluding the Revolving
Loans), of not less than 1.10 to 1.


10.3. Capital Expenditures.  The Borrowers and their Subsidiaries shall not
collectively incur Capital Expenditures in an amount greater than Seven Hundred
Fifty Thousand and 00/100 Dollars ($750,000.00) in the aggregate in each fiscal
year, tested quarterly.


Section 11. EVENTS OF DEFAULT.


The Borrowers, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).
54

--------------------------------------------------------------------------------




11.1. Nonpayment of Obligations.  Any amount due and owing on any Note or any of
the Obligations, whether by its terms or as otherwise provided herein, is not
paid within three (3) Business Days when due.


11.2. Misrepresentation.  Any material oral or written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents or any other agreement with the Bank shall be false when made or at
any time thereafter, or if any financial data or any other information now or
hereafter furnished to the Bank by or on behalf of any Obligor shall prove to be
false, inaccurate or misleading in any material respect.


11.3. Nonperformance.  Any failure to perform or default in the performance of
any covenant, condition or agreement contained in this Agreement and, if capable
of being cured, such failure to perform or default in performance continues for
a period of ten (10) days after the Borrowers receives notice or knowledge from
any source of such failure to perform or default in performance, or in the other
Loan Documents or any other agreement with the Bank and such failure to perform
or default in performance continues beyond any applicable grace or cure period.


11.4. Default under Loan Documents.  A default under any of the other Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.


11.5. Default under Other Debt.  Any default by any Obligor in the payment of
any Debt for any other obligation beyond any period of grace provided with
respect thereto or in the performance of any other term, condition or covenant
contained in any agreement (including any capital or operating lease or any
agreement in connection with the deferred purchase price of property) under
which any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement.


11.6. Other Material Obligations.  Any default in the payment when due, or in
the performance or observance of, any material obligation of, or condition
agreed to by, any Obligor with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have a Material Adverse Effect.


11.7. Bankruptcy, Insolvency, etc.  Any Obligor becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Obligor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Obligor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Obligor or for a substantial
part of the property of any thereof; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in
55

--------------------------------------------------------------------------------


 
respect of any Obligor, and if such case or proceeding is not commenced by such
Obligor, it is consented to or acquiesced in by such Obligor, or remains
undismissed for sixty (60) days; or any Obligor takes any action to authorize,
or in furtherance of, any of the foregoing.


11.8. Judgments.  The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor
which is not fully covered by insurance and in the Bank’s reasonable judgment
may have a Material Adverse Effect.


11.9. Change in Control.  The occurrence of any Change in Control.


11.10. Collateral Impairment.  The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, which in the Bank’s reasonable judgment may have a
Material Adverse Effect. and such judgment or other process shall not have been,
within thirty (30) day from the entry thereof, (i) bonded over to the
satisfaction of the Bank and appealed, (ii) vacated, or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of the Bank acting in good faith, to become unsatisfactory as to value
or character, or which causes the Bank to reasonably believe that it is insecure
and that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Borrowers to do any act deemed reasonably necessary by the Bank
to preserve and maintain the value and collectability of the Collateral.


11.11. Material Adverse Effect.  The occurrence of any development, condition or
event which has a Material Adverse Effect on any of the Borrowers.


11.12. Subordinated Debt.  The subordination provisions of any Subordinated Debt
shall for any reason be revoked or invalid or otherwise cease to be in full
force and effect.  Any of the Borrowers shall contest in any manner, or any
other holder thereof shall contest in any judicial proceeding, the validity or
enforceability of the Subordinated Debt or deny that it has any further
liability or obligation thereunder, or the Obligations shall for any reason not
have the priority contemplated by the subordination provisions of the
Subordinated Debt.


Section 12. REMEDIES.


Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, the Bank may, at its option upon the occurrence of an
56

--------------------------------------------------------------------------------


 
Event of Default, declare its commitments to the Borrowers to be terminated and
all Obligations to be immediately due and payable, provided, however, that upon
the occurrence of an Event of Default under Section 11.7, all commitments of the
Bank to the Borrowers shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of the Bank.  The Borrowers hereby waives any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Bank’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of any of the Borrowers of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.  In addition
to the foregoing:


12.1. Possession and Assembly of Collateral.  The Bank may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Bank already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may at any time enter into any of the Borrowers’ premises
where any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and the Bank shall have the right to store and
conduct a sale of the same in any of the Borrowers’ premises without cost to the
Bank.  At the Bank’s request, the Borrowers will, at the Borrowers’ sole
expense, assemble the Collateral and make it available to the Bank at a place or
places to be designated by the Bank which is reasonably convenient to the Bank
and the Borrowers.


12.2. Sale of Collateral.  The Bank may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Bank may deem
proper, and the Bank may purchase any or all of the Collateral at any such
sale.  The Borrowers acknowledges that the Bank may be unable to effect a public
sale of all or any portion of the Collateral because of certain legal and/or
practical restrictions and provisions which may be applicable to the Collateral
and, therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers.  Each of the Borrowers consents to
any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale.  The Bank shall have
no obligation to clean-up or otherwise prepare the Collateral for sale.  The
Bank may apply the net proceeds, after deducting all costs, expenses, attorneys’
and paralegals’ fees incurred or paid at any time in the collection, protection
and sale of the Collateral and the Obligations, to the payment of any Note
and/or any of the other Obligations, returning the excess proceeds, if any, to
the Borrowers.  The Borrowers shall remain liable for any amount remaining
unpaid after such application, with interest at the Default Rate.  Any
notification of intended disposition of the Collateral required by law shall be
conclusively deemed reasonably and properly given if given by the Bank at least
ten (10) calendar days before the date of such disposition.  Each of the
Borrowers hereby confirms, approves and ratifies all acts and deeds of the Bank
relating to the foregoing, and each part thereof, and expressly waives any and
all claims of any nature, kind or description which it has or may hereafter have
against the Bank or its representatives, by reason of taking, selling or
collecting any portion of the Collateral.  Each of the Borrowers consent to
releases of the Collateral at any time (including prior to default) and to sales
of the Collateral in groups, parcels or portions, or as an entirety, as the Bank
shall deem
57

--------------------------------------------------------------------------------


 
appropriate.  Each of the Borrowers expressly absolve the Bank from any loss or
decline in market value of any Collateral by reason of delay in the enforcement
or assertion or nonenforcement of any rights or remedies under this Agreement.


12.3. Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, each of the Borrowers acknowledge and agree that it is not commercially
unreasonable for the Bank (a) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (g) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure the Bank against risks of loss, collection or disposition
of Collateral or to provide to the Bank a guaranteed return from the collection
or disposition of Collateral, or (l) to the extent deemed appropriate by the
Bank, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Bank in the collection or disposition of
any of the Collateral.  Each of the Borrowers acknowledge that the purpose of
this section is to provide non-exhaustive indications of what actions or
omissions by the Bank would not be commercially unreasonable in the Bank’s
exercise of remedies against the Collateral and that other actions or omissions
by the Bank shall not be deemed commercially unreasonable solely on account of
not being indicated in this section.  Without limitation upon the foregoing,
nothing contained in this section shall be construed to grant any rights to the
Borrowers or to impose any duties on the Bank that would not have been granted
or imposed by this Agreement or by applicable law in the absence of this
section.


12.4. UCC and Offset Rights.  The Bank may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any
58

--------------------------------------------------------------------------------


 
Obligor, however created or arising, including balances, credits, deposits,
accounts or moneys of such Obligor in the possession, control or custody of, or
in transit to the Bank.  Each of the Borrowers, on behalf of itself and each
Obligor, hereby waive the benefit of any law that would otherwise restrict or
limit the Bank in the exercise of its right, which is hereby acknowledged, to
appropriate at any time hereafter any such indebtedness owing from the Bank to
any Obligor.


12.5. Additional Remedies.  The Bank shall have the right and power to:


(a) instruct the Borrowers, at its own expense, to notify any parties obligated
on any of the Collateral, including any Account Debtors, to make payment
directly to the Bank of any amounts due or to become due thereunder, or the Bank
may directly notify such obligors of the security interest of the Bank, and/or
of the assignment to the Bank of the Collateral and direct such obligors to make
payment to the Bank of any amounts due or to become due with respect thereto,
and thereafter, collect any such amounts due on the Collateral directly from
such Persons obligated thereon;


(b) enforce collection of any of the Collateral, including any Accounts, by suit
or otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;


(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;


(d) extend, renew or modify for one or more periods (whether or not longer than
the original period) any Note, any other of the Obligations, any obligation of
any nature of any other obligor with respect to any Note or any of the
Obligations;


(e) grant releases, compromises or indulgences with respect to any Note, any of
the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to any Note or any of
the Obligations;


(f) transfer the whole or any part of securities which may constitute Collateral
into the name of the Bank or the Bank’s nominee without disclosing, if the Bank
so desires, that such securities so transferred are subject to the security
interest of the Bank, and any corporation, association, or any of the managers
or trustees of any trust issuing any of such securities, or any transfer agent,
shall not be bound to inquire, in the event that the Bank or such nominee makes
any further transfer of such securities, or any portion thereof, as to whether
the Bank or such nominee has the right to make such further transfer, and shall
not be liable for transferring the same;


(g) vote the Collateral;
59

--------------------------------------------------------------------------------




(h) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrowers hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrowers, any guarantor or other Person liable to the Bank for the
Obligations; and


(i) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Bank’s rights
hereunder, under any Note or under any of the other Obligations.


Each of the Borrowers hereby ratifies and confirms whatever the Bank may do with
respect to the Collateral and agree that the Bank shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral.


12.6. Attorney-in-Fact.  Each of the Borrowers hereby irrevocably makes,
constitutes and appoints the Bank (and any officer of the Bank or any Person
designated by the Bank for that purpose) as the Borrowers’ true and lawful proxy
and attorney-in-fact (and agent-in-fact) in the Borrowers’ name, place and
stead, with full power of substitution, from and after the occurrence of an
Event of Default, to (i) take such actions as are permitted in this Agreement,
(ii) execute such financing statements and other documents and to do such other
acts as the Bank may require to perfect and preserve the Bank’s security
interest in, and to enforce such interests in the Collateral, and (iii) carry
out any remedy provided for in this Agreement, including endorsing the any of
the Borrowers’ names to checks, drafts, instruments and other items of payment,
and proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of any of the
Borrowers, changing the address of any Borrower to that of the Bank, opening all
envelopes addressed to each or any Borrower and applying any payments contained
therein to the Obligations.  Each of the Borrowers hereby acknowledges that the
constitution and appointment of such proxy and attorney-in-fact are coupled with
an interest and are irrevocable.  Each of the Borrowers hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Agreement.


12.7. No Marshaling.  The Bank shall not be required to marshal any present or
future collateral security (including this Agreement and the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular
order.  To the extent that it lawfully may, each Borrower hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Bank’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is
60

--------------------------------------------------------------------------------


 
otherwise assured, and, to the extent that it lawfully may, each of the
Borrowers hereby irrevocably waives the benefits of all such laws.


12.8. Application of Proceeds.  The Bank will within one (1) Business Day after
receipt of cash or solvent credits from collection of items of payment, proceeds
of Collateral or any other source, apply the whole or any part thereof against
the Obligations secured hereby.  The Bank shall further have the exclusive right
to determine how, when and what application of such payments and such credits
shall be made on the Obligations, and such determination shall be conclusive
upon the Borrowers.  Any proceeds of any disposition by the Bank of all or any
part of the Collateral may be first applied by the Bank to the payment of
expenses incurred by the Bank in connection with the Collateral, including
attorneys’ fees and legal expenses as provided for in Section 14 hereof.


12.9. No Waiver.  No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder.  There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order.  The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity.  Each of the
Borrowers agree that in the event that any of the Borrowers fails to perform,
observe or discharge any of its Obligations or liabilities under this Agreement
or any other agreements with the Bank, no remedy of law will provide adequate
relief to the Bank, and further agree that the Bank shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.


12.10. Letters of Credit.  With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this Section 12, the Borrowers shall at such time deposit in a cash
collateral account opened by the Bank an amount equal to the Letter of Credit
Obligations then outstanding.  Amounts held in such cash collateral account
shall be applied by the Bank to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
Obligations, in such order of application as the Bank may, in its sole
discretion, from time to time elect.  After all such Letters of Credit shall
have expired or been fully drawn upon, all commitments to make Loans hereunder
have terminated and all other Obligations have been indefeasibly satisfied and
paid in full in cash, the balance, if any, in such cash collateral account shall
be returned to the Borrowers or such other Person as may be lawfully entitled
thereto.


Section 13. CROSS-GUARANTY.


13.1           Cross-Guaranty.  Each of the Borrowers hereby agree that the
Borrowers are jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Lender and its successors and assigns, the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all Obligations owed or hereafter owing to Lender
61

--------------------------------------------------------------------------------


 
by each other Borrowers.  Each of the Borrowers agree that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 13 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 13 shall be absolute and
unconditional, irrespective of, and unaffected by, the genuineness, validity,
regularity, enforceability or any future amendment of, or change in, this
Agreement, any Loan Document or any other agreement, document or instrument to
which any Borrowers is or may become a party; the absence of any action to
enforce this Agreement (including this Section 13) or any Loan Document or the
waiver or consent by Bank with respect to any of the provisions thereof; the
existence, value or condition of, or failure to perfect its Lien against, any
security for the Obligations or any action, or the absence of any action, by
Bank in respect thereof (including the release of any such security); the
insolvency of any Borrowers; or any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor. Each of the Borrowers shall be regarded, and shall be in the same
position, as principal debtor with respect to the Obligations guaranteed
hereunder.


           13.2           Waivers By Borrowers. Each Borrowers expressly waives
all rights it may have now or in the future under any statute, or at common law,
or at law or in equity, or otherwise, to compel Bank to marshal assets or to
proceed in respect of the Obligations hereunder, against any other party or
against any security for the payment and performance of the Obligations before
proceeding against, or as a condition to proceeding against, such Borrowers.  It
is agreed among each Borrowers and Bank that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the Loan Documents
and that, but for the provisions of this Section 13.2 and such waivers, Bank
would decline to enter into this Agreement.


13.3           Benefit of Guaranty.   Each of the Borrowers agree that the
provisions of this Section 13 are for the benefit of Bank and its successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Borrowers and Bank, the obligations of such other Borrowers
under this Agreement and the Loan Documents.


13.4           Subordination of Subrogation, Etc.  Notwithstanding anything to
the contrary in this Agreement or in any of the other Loan Documents, and except
as set forth in Section 13.7, each Borrowers hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in
full.  Each of the Borrowers acknowledge and agree that this subordination is
intended to benefit Bank and shall not limit or otherwise affect such Borrowers’
liability hereunder or the enforceability of this Section 13, and that Bank and
its successors and assigns are intended third party beneficiaries of the waivers
and agreements set forth in this Section 13.4.


13.5           Election of Remedies.   If Bank may, under applicable law,
proceed to realize its benefits under this Agreement or any Loan Document giving
Bank a Lien upon any Collateral, whether owned by any Borrowers or by any other
Person, either by judicial foreclosure or by non-judicial sale or enforcement,
Bank may, at its sole option, determine which of its remedies or
62

--------------------------------------------------------------------------------


 
rights it may pursue without affecting any of its rights and remedies under this
Section 13.  If, in the exercise of any of its rights and remedies, Bank shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Borrowers or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Borrowers
hereby consents to such action by Bank and waives any claim based upon such
action, even if such action by Bank shall result in a full or partial loss of
any rights of subrogation that each Borrowers might otherwise have had but for
such action by Bank.  Any election of remedies that results in the denial or
impairment of the right of Bank to seek a deficiency judgment against any
Borrowers shall not impair any and all other Borrowers’ obligation to pay the
full amount of the Obligations.  In the event Bank shall bid at any foreclosure
or trustee's sale or at any private sale permitted by law or this Agreement or
any Loan Documents, Bank may bid all or less than the amount of the Obligations
and the amount of such bid need not be paid by Bank but shall be credited
against the Obligations.  The amount of the successful bid at any such sale,
whether Bank or any other party is the successful bidder, shall be conclusively
deemed to be the fair market value of the Collateral and the difference between
such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of the Obligations guaranteed under this
Section 13, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which Bank might otherwise be entitled but for such bidding at any such sale.


13.6           Limitation.  Notwithstanding any provision herein contained to
the contrary, each Borrower’s liability under this Section 13 (which liability
is in any event in addition to amounts for which such Borrower is primarily
liable under Section 2 of this Agreement) shall be limited to an amount not to
exceed as of any date of determination the greater of:  (i) the net amount of
all Loans advanced to any other Borrowers under this Agreement and then
re-loaned or otherwise transferred to, or for the benefit of, such Borrowers;
and (ii) the amount that could be claimed by Bank from such Borrowers under this
Section 13 without rendering such claim voidable or avoidable under Section 548
of Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law after taking into account, among other things, such Borrowers’ right
of contribution and indemnification from each other Borrowers under Section
13.7.


13.7           Contribution with Respect to Guaranty Obligations.  To the extent
that any Borrowers shall make a payment under this Section 13 of all or any of
the Obligations (other than Loans made directly to that Borrowers), then,
following indefeasible payment in full in cash of the Obligations) such
Borrowers shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Borrowers in such amounts as the
Borrowers shall mutually agree.  This Section 13.7 is intended only to define
the relative rights of Borrowers and nothing set forth in this Section 13.7 is
intended to or shall impair the obligations of Borrowers to pay any amounts as
and when the same shall become due and payable in accordance with the terms of
this Agreement.  Nothing contained in this Section 13.7 shall limit the
liability of any Borrowers to pay the Loans made directly or indirectly to those
Borrowers and accrued interest, fees and expenses with respect thereto for which
such Borrowers shall be primarily liable.  The rights of the indemnifying
Borrowers against any other Borrowers under this Section 13.7 shall be
exercisable upon the full and indefeasible payment of the Obligations and the
termination of the Bank’s commitment to lend and provide any other financial
accommodations to any Borrowers under this Agreement.
63

--------------------------------------------------------------------------------




13.8           Liability Cumulative.  The liability of Borrowers under this
Section 13 is in addition to and shall be cumulative with all Obligations of
each Borrowers to Bank under this Agreement and the Loan Documents to which such
Borrowers are a party or in respect of any Obligations or obligation of the
other Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.


Section 14. MISCELLANEOUS.


14.1. Obligations Absolute.  None of the following shall affect the Obligations
of the Borrowers to the Bank under this Agreement or the Bank’s rights with
respect to the Collateral:


(a) acceptance or retention by the Bank of other property or any interest in
property as security for the Obligations;


(b) release by the Bank of any of the Borrowers all or any part of the
Collateral or of any party liable with respect to the Obligations;


(c) release, extension, renewal, modification or substitution by the Bank of any
Note, or any note evidencing any of the Obligations, or the compromise of the
liability of any of the Borrowers of the Obligations; or


(d) failure of the Bank to resort to any other security or to pursue any of the
Borrowers or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.


14.2. Entire Agreement.  This Agreement and the other Loan Documents (i) are
valid, binding and enforceable against the Borrowers and the Bank in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrowers and the Bank.  No promises, either
expressed or implied, exist between the Borrowers and the Bank, unless contained
herein or therein.  This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents.  This Agreement and the other Loan
Documents are the result of negotiations among the Bank, the Borrowers and the
other parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all
parties.  Accordingly, this Agreement and the other Loan Documents shall not be
construed more strictly against the Bank merely because of the Bank’s
involvement in their preparation.
64

--------------------------------------------------------------------------------




14.3. Amendments; Waivers.  No delay on the part of the Bank in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Bank of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement or the other Loan Documents shall in any event
be effective unless the same shall be in writing and acknowledged by the Bank,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


14.4. WAIVER OF DEFENSES.  EACH OF THE BORROWERS WAIVES EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH ANY OF THE BORROWERS MAY
NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS
AGREEMENT.  PROVIDED THE BANK ACTS IN GOOD FAITH, EACH OF THE BORROWERS RATIFIES
AND CONFIRMS WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF THIS
AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY
FINANCIAL ACCOMMODATION TO THE BORROWERS.


14.5. FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION.  EACH OF THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  EACH OF THE BORROWERS FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH OF THE BORROWERS
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


14.6. WAIVER OF JURY TRIAL.  THE BANK AND EACH OF THE BORROWERS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY
65

--------------------------------------------------------------------------------


 
OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND ANY OF THE
BORROWERS ARE ADVERSE PARTIES, AND EACH AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE
BORROWERS.


14.7. Assignability.  The Bank may at any time assign the Bank’s rights in this
Agreement, the other Loan Documents, the Obligations, or any part thereof and
transfer the Bank’s rights in any or all of the Collateral, and the Bank
thereafter shall be relieved from all liability with respect to such
Collateral.  In addition, the Bank may at any time sell one or more
participations in the Loans.  None of the Borrowers may sell or assign this
Agreement, or any other agreement with the Bank or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of the
Bank in its sole and absolute discretion.  This Agreement shall be binding upon
the Bank and each of the Borrowers and their respective legal representatives
and successors.  All references herein to the Borrowers shall be deemed to
include any successors, whether immediate or remote.  In the case of a joint
venture or partnership, the term “Borrowers” shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.


14.8. Confirmations.  The Borrowers and the Bank agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding.


14.9. Confidentiality.  The Bank agrees to use commercially reasonable efforts
(equivalent to the efforts the Bank applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to it by the Borrowers, including all information designated as
confidential, except that the Bank may disclose such information (a) to Persons
employed or engaged by the Bank in evaluating, approving, structuring or
administering the Loans; (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 14.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Bank to be compelled by any court
decree, subpoena or legal or administrative order or process; (d) as, on the
advice of the Bank’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Bank is a party; (f) to any nationally recognized
rating agency that requires access to information about the Bank’s investment
portfolio in connection with ratings issued with respect to the Bank; (g) to any
Affiliate of the Bank who may
66

--------------------------------------------------------------------------------


 
provide Bank Products to any one or more of the Borrowers or any Subsidiary, or
(h) that ceases to be confidential through no fault of the Bank.


14.10. Binding Effect.  This Agreement shall become effective upon execution by
the Borrowers and the Bank.  If this Agreement is not dated or contains any
blanks when executed by the Borrowers, the Bank is hereby authorized, without
notice to the Borrowers, to date this Agreement as of the date when it was
executed by the Borrowers, and to complete any such blanks according to the
terms upon which this Agreement is executed.


14.11. Governing Law.  This Agreement, the Loan Documents and any Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.


14.12. Enforceability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


14.13. Survival of Borrowers Representations.  All covenants, agreements,
representations and warranties made by each of the Borrowers herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrowers have
fulfilled all of their Obligations to the Bank, and the Bank has been
indefeasibly paid in full in cash.  The Bank, in extending financial
accommodations to the Borrowers, is expressly acting and relying on the
aforesaid representations and warranties.


14.14. Extensions of Bank’s Commitment.  This Agreement shall secure and govern
the terms of (i) any extensions or renewals of the Bank’s commitment hereunder,
and (ii) any replacement note executed by the Borrowers and accepted by the Bank
in its sole and absolute discretion in substitution for any Note.


14.15. Time of Essence.  Time is of the essence in making payments of all
amounts due the Bank under this Agreement and in the performance and observance
by the Borrowers of each covenant, agreement, provision and term of this
Agreement.


14.16. Counterparts; Facsimile Signatures.  This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
Agreement.  Receipt of an executed signature page to this Agreement by facsimile
or other electronic transmission (such as a pdf file) shall constitute effective
delivery
67

--------------------------------------------------------------------------------


 
thereof.  Electronic records of executed Loan Documents maintained by the Bank
shall deemed to be originals thereof.


14.17. Notices.  Except as otherwise provided herein, the Borrowers waives all
notices and demands in connection with the enforcement of the Bank’s rights
hereunder.  All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:


To the Borrowers:
c/o Lifeway Foods, Inc.
6431 West Oakton Street
Morton Grove, Illinois  60053
Attention:  Edward Smolyansky
Fax: (847) 967-6558
   
With a copy to:
McDonald Hopkins LLC
640 North LaSalle Street, Suite 590
Chicago, Illinois 60654
Attention: Joel Dalinka, Esq.
Fax: (312) 280-8232
   
To the Bank:
The PrivateBank and Trust Company
120 S. LaSalle Street
Chicago, IL 60603
Attention: Thomas Estey and Douglas Buchler
Fax: (312) 564-6886
   
With copy to:
Patzik, Frank & Samotny Ltd.
150 South Wacker Drive
Suite 1500
Chicago, Illinois 60606
Attn: Gary I. Walt, Esq.
Fax:  (312) 551-1101



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier.  No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances.


14.18. Release of Claims Against Bank.  In consideration of the Bank making the
Loans, the Borrowers and all other Obligors do each hereby release and discharge
the Bank of and from
68

--------------------------------------------------------------------------------


 
any and all claims, harm, injury, and damage of any and every kind, known or
unknown, legal or equitable, which any Obligor may have against the Bank from
the date of their respective first contact with the Bank until the date of this
Loan Agreement, including any claim arising from any reports (environmental
reports, surveys, appraisals, etc.) prepared by any parties hired or recommended
by the Bank.  The Borrowers and all other Obligors confirm to Bank that they
have reviewed the effect of this release with competent legal counsel of their
choice, or have been afforded the opportunity to do so, prior to execution of
this Agreement and the Loan Documents and do each acknowledge and agree that the
Bank is relying upon this release in extending the Loans to the Borrowers.


14.19. Costs, Fees and Expenses.  The Borrowers shall pay or reimburse the Bank
for all reasonable costs, fees and expenses incurred by the Bank or for which
the Bank becomes obligated in connection with the negotiation, preparation,
consummation, collection of the Obligations or enforcement of this Agreement,
the other Loan Documents and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith (including any
amendment, supplement or waiver to any Loan Document), or during any workout,
restructuring or negotiations in respect thereof, including reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Bank,
which shall also include attorneys’ fees and time charges of attorneys who may
be employees of the Bank or any Affiliate of the Bank, plus costs and expenses
of such attorneys or of the Bank; search fees, costs and expenses; and all taxes
payable in connection with this Agreement or the other Loan Documents, whether
or not the transaction contemplated hereby shall be consummated.  In furtherance
of the foregoing, the Borrowers shall pay any and all stamp and Other Taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Agreement, any Note and the other Loan Documents
to be delivered hereunder, and agree to save and hold the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such costs and expenses.  That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by the
Borrowers to the Bank pursuant to this Agreement or the other Loan Documents
which are not paid on or prior to the date hereof shall be payable by the
Borrowers to the Bank on demand.  If at any time or times hereafter the Bank:
(a) employs counsel for advice or other representation (i) with respect to this
Agreement or the other Loan Documents, (ii) to represent the Bank in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Bank, the
Borrowers, or any other Person) in any way or respect relating to this
Agreement, the other Loan Documents or the Borrowers’ business or affairs, or
(iii) to enforce any rights of the Bank against the Borrowers or any other
Person that may be obligated to the Bank by virtue of this Agreement or the
other Loan Documents; (b) takes any action to protect, collect, sell, liquidate,
or otherwise dispose of any of the Collateral; and/or (c) attempts to or
enforces any of the Bank’s rights or remedies under the Agreement or the other
Loan Documents, the costs and expenses incurred by the Bank in any manner or way
with respect to the foregoing, shall be part of the Obligations, payable by the
Borrowers to the Bank on demand.


14.20. Indemnification.  Each of the Borrowers agree to defend (with counsel
satisfactory to the Bank), protect, indemnify, exonerate and hold harmless each
Indemnified Party from and
69

--------------------------------------------------------------------------------


 
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and distributions of any kind
or nature (including the disbursements and the reasonable fees of counsel for
each Indemnified Party thereto, which shall also include, without limitation,
reasonable attorneys’ fees and time charges of attorneys who may be employees of
any Indemnified Party), which may be imposed on, incurred by, or asserted
against, any Indemnified Party (whether direct, indirect or consequential and
whether based on any federal, state or local laws or regulations, including
securities laws, Environmental Laws, commercial laws and regulations, under
common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including the
making or issuance and management of the Loans, the use or intended use of the
proceeds of the Loans, the enforcement of the Bank’s rights and remedies under
this Agreement, the Loan Documents, any Note, any other instruments and
documents delivered hereunder, or under any other agreement between the
Borrowers and the Bank; provided, however, that the Borrowers shall not have any
obligations hereunder to any Indemnified Party with respect to matters
determined by a court of competent jurisdiction by final and nonappealable
judgment to have been caused by or resulting from the willful misconduct or
gross negligence of such Indemnified Party.  To the extent that the undertaking
to indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrowers shall satisfy such undertaking
to the maximum extent permitted by applicable law.  Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to each Indemnified Party on demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by each Indemnified
Party until paid by the Borrowers, shall be added to the Obligations of the
Borrowers and be secured by the Collateral.  The provisions of this Section
shall survive the satisfaction and payment of the other Obligations and the
termination of this Agreement.


14.21. Revival and Reinstatement of Obligations.  If the incurrence or payment
of the Obligations by any Obligor or the transfer to the Bank of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Bank is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.


14.22. Customer Identification - USA Patriot Act Notice.  The Bank hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Bank’s policies and practices, the Bank is required to obtain, verify and
record certain information and documentation that identifies the Borrowers,
which information includes the name and address of the Borrowers and such other
information that will allow the Bank to identify the Borrowers in accordance
with the Act.
 


[Signature page follows on next page]
 
70

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers and the Bank have executed this Loan and
Security Agreement as of the date first above written.
 

 

 
LIFEWAY FOODS, INC.




By:   /s/ Julie Smolyansky

--------------------------------------------------------------------------------

Title:   President and CEO

--------------------------------------------------------------------------------

 
FRESH MADE, INC.


By:   /s/ Edward Smolyansky

--------------------------------------------------------------------------------

Title:    President

--------------------------------------------------------------------------------

 
LFI ENTERPRISES, INC.


By:   /s/ Julie Smolyansky

--------------------------------------------------------------------------------

Title:   President and CEO

--------------------------------------------------------------------------------

 
HELIOS NUTRITION LIMITED


By:   /s/ Julie Smolyansky

--------------------------------------------------------------------------------

Title:   President and CEO

--------------------------------------------------------------------------------

 
PRIDE OF MAIN STREET DAIRY, LLC


By:   /s/ Julie Smolyansky

--------------------------------------------------------------------------------

Title:   President and CEO

--------------------------------------------------------------------------------

 
STARFRUIT, LLC


By:   /s/ Julie Smolyansky

--------------------------------------------------------------------------------

Title:   President and CEO

--------------------------------------------------------------------------------

 

 
[Loan and Security Agreement Signature Page Continued]

--------------------------------------------------------------------------------






 

 
Agreed and accepted:


THE PRIVATEBANK AND TRUST COMPANY,




By: /s/                                                                       
Name:_______________________________
Title: _______________________________
 

 
 

--------------------------------------------------------------------------------





EXHIBIT A


Form of Revolving Note
 
 
 
 






 

--------------------------------------------------------------------------------



REVOLVING NOTE


$5,000,000.00
Chicago, Illinois
February _, 2009



On the Revolving Loan Maturity Date or on such earlier date as required by the
Loan Agreement (as defined below), FOR VALUE RECEIVED, the undersigned (the
“Borrowers”), jointly and severally, promise to pay to the order of The
PrivateBank and Trust Company (the “Lender”) at Lender’s office at 120 South
LaSalle Street, Chicago, Illinois 60603, or such other place as Lender may
designate from time to time hereafter, the principal amount of Five Million and
00/100 Dollars ($5,000,000.00) or, if less, the aggregate unpaid principal
amount of all Loans made by Lender under the Revolving Loan pursuant to that
certain Loan and Security Agreement dated of even date herewith by and among
Borrowers and Lender (herein, as the same may be amended, modified or
supplemented, the “Loan Agreement”) as shown on the Lender’s books and records.
All capitalized terms used herein without definition shall have the same
meanings herein as such terms are given in the Loan Agreement.


This Note evidences those certain Loans under the Revolving Loan Commitment made
from time to time to Borrowers by Lender under the Loan Agreement, and Borrowers
hereby promise to pay interest at the office described above on the Loans
evidenced hereby at the rates and at the times and in the manner specified
therefor in the Loan Agreement.


Repayments of principal hereon shall be recorded by the Lender on the Lender’s
books and records.  Borrowers agree that in any action or proceeding instituted
to collect or enforce collection of this Note, the entries so recorded on a
schedule to this Note or recorded on the books and records of the Lender shall,
absent demonstrable error, be conclusive evidence of the amount of the Loans
made by Lender to Borrowers and the interest and payments thereon.


This Note is issued by Borrowers under the terms and provisions of the Loan
Agreement and is secured by, among other things, the Collateral and the Loan
Documents and this Note and the holder hereof is entitled to all of the benefits
and security provided for thereby or referred to therein, to which reference is
hereby made for a statement thereof.  This Note may be declared to be, or be and
become, due prior to its expressed maturity, voluntary prepayments may be made
hereon, and certain prepayments are required to be made hereon, all in the
events, on the terms and with the effects provided in the Loan Agreement.


All of Lender’s rights and remedies are cumulative and non-exclusive.  The
acceptance by Lender of any partial payment made hereunder after the time when
any of the Obligations hereunder become due and payable will not establish a
custom, or waive any rights of Lender to enforce prompt payment
thereof.  Lender’s failure to require strict performance by Borrowers of any
provision of this Note shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith.  Any waiver of
an Event of Default hereunder shall not suspend, waive or affect any other Event
of Default hereunder.  Except as provided in the Loan Agreement, each Borrower
and every endorser waives presentment, demand and protest and notice of
presentment, protest, default, non-payment, maturity, release,
 
A-1

--------------------------------------------------------------------------------


compromise, settlement, extension or renewal of this Note.  Except as provided
in the Loan Agreement, each Borrower further waives any and all notice or demand
to which such Borrower might be entitled with respect to this Note by virtue of
any applicable statute or law (to the extent permitted by law)


THIS NOTE SHALL BE DELIVERED AND ACCEPTED IN AND SHALL BE DEEMED TO BE CONTRACTS
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS (BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS) APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.


ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS NOTE OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  EACH OF THE BORROWERS
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE.  EACH OF THE BORROWERS FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS.  EACH OF THE BORROWERS HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


THE LENDER AND EACH OF THE BORROWERS, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS NOTE, THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR NOTE DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH THE LENDER AND ANY OF THE BORROWERS ARE
ADVERSE PARTIES, AND EACH AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
 
A-2

--------------------------------------------------------------------------------


INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWERS.


[signature page attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
A-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Revolving Note has been duly executed as of the day and
year first written above.




 
LIFEWAY FOODS, INC.





By: ___________________________________
Title:__________________________________
 
FRESH MADE, INC.


By:  ___________________________________
Title: __________________________________
 
LFI ENTERPRISES, INC.


By:  ___________________________________
Title: __________________________________
 
HELIOS NUTRITION LIMITED


By:  ___________________________________
Title: __________________________________
 
PRIDE OF MAIN STREET DAIRY, LLC


By:  ___________________________________
Title: __________________________________
 
STARFRUIT, LLC


By:  ___________________________________
Title: __________________________________


 
 
A-4

--------------------------------------------------------------------------------

 



EXHIBIT B


Form of Term Note



 
 
 
 

 

--------------------------------------------------------------------------------


TERM NOTE
 


 

$7,600,000 
Chicago, Illinois
February _, 2009 

 
FOR VALUE RECEIVED, the undersigned (the “Borrowers”), jointly and
severally,  promise to pay to the order of The PrivateBank and Trust Company
(the “Lender”), at the Lender’s office at 120 South LaSalle Street, Chicago,
Illinois 60603, or such other place as Lender may designate from time to time
hereafter, the principal sum of Seven Million Six Hundred Thousand and 00/100
Dollars ($7,600,000.00), payable as set forth in the that certain Loan and
Security Agreement dated of even date herewith by and among Borrowers and Lender
(herein, as the same may be amended, modified or supplemented, the “Loan
Agreement”).  The final payment of all then outstanding principal and interest
on the Loan shall be due on the Term Loan Maturity Date.  All capitalized terms
used herein without definition shall have the same meanings herein as such terms
are given in the Loan Agreement.


This Note evidences the Term Loan made to Borrowers by the Lender under the Loan
Agreement, and Borrowers hereby promise to pay interest at the office described
above on the Loan evidenced hereby at the rates and at the times and in the
manner specified therefor in the Loan Agreement.


The Loan evidenced hereby and any repayment of principal hereon, shall be
recorded by the Lender on Lender’s books and records.  Borrowers agree that in
any action or proceeding instituted to collect or enforce collection of this
Note, the entries so recorded on the books and records of the Lender shall,
absent demonstrable error be conclusive evidence of the amount of the Loans made
by Lender to Borrowers and the interest and payments thereon.


This Note is issued by Borrowers under the terms and provisions of the Loan
Agreement and is secured by, among other things, the Collateral and the Loan
Documents and this Note and the holder hereof is entitled to all of the benefits
and security provided for thereby.  This Note may be declared to be, or be and
become, due prior to its expressed maturity, voluntary prepayments may be made
hereon, and certain prepayments are required to be made hereon, all in the
events, on the terms and with the effects provided in the Loan Agreement.


All of Lender’s rights and remedies are cumulative and non-exclusive.  The
acceptance by Lender of any partial payment made hereunder after the time when
any of the Obligations hereunder become due and payable will not establish a
custom, or waive any rights of Lender to enforce prompt payment
thereof.  Lender’s failure to require strict performance by Borrowers of any
provision of this Note shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith.  Any waiver of
an Event of Default hereunder shall not suspend, waive or affect any other Event
of Default hereunder.  Except as provided in the Loan Agreement, each Borrower
and every endorser waives presentment, demand and protest and notice of
presentment, protest, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of this Note.  Except as provided in the Loan
Agreement, each Borrower further waives any and all notice or demand to which
such Borrower
 
B-1

--------------------------------------------------------------------------------


might be entitled with respect to this Note by virtue of any applicable statute
or law (to the extent permitted by law).


THIS NOTE SHALL BE DELIVERED AND ACCEPTED IN AND SHALL BE DEEMED TO BE CONTRACTS
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS (BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS) APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.


ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS NOTE OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  EACH OF THE BORROWERS
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE.  EACH OF THE BORROWERS FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS.  EACH OF THE BORROWERS HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


THE LENDER AND EACH OF THE BORROWERS, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS NOTE, THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR NOTE DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH THE LENDER AND ANY OF THE BORROWERS ARE
ADVERSE PARTIES, AND EACH AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWERS.


[signature page attached]
 
B-2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Term Note has been duly executed as of the day and year
first written above.




LIFEWAY FOODS, INC.




By: ___________________________________
Title:__________________________________
 
FRESH MADE, INC.


By:  ___________________________________
Title: __________________________________
 
LFI ENTERPRISES, INC.


By:  ___________________________________
Title: __________________________________
 
HELIOS NUTRITION LIMITED


By:  ___________________________________
Title: __________________________________
 


PRIDE OF MAIN STREET DAIRY, LLC


By:  ___________________________________
Title: __________________________________
 
STARFRUIT, LLC


By:  ___________________________________
Title: __________________________________
 

 
B-3

--------------------------------------------------------------------------------


EXHIBIT C


Form of Borrowing Base Certificate



 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


BORROWING BASE CERTIFICATE
FOR
LOAN AND SECURITY AGREEMENT
DATED FEBRUARY _, 2009 (“AGREEMENT”) BY AND AMONG


LIFEWAY FOODS, INC.
FRESH MADE, INC.
LFI ENTERPRISES, INC.
HELIOS NUTRITION LIMITED
PRIDE OF MAIN STREET DAIRY, LLC
STARFRUIT, LLC


AND


THE PRIVATEBANK AND TRUST COMPANY




BORROWING BASE COMPUTATION


I.    ACCOUNTS RECEIVABLE


(a)
Billed Accounts Receivable
$__________



Less:
Over 60 days
$__________

25%Rule, +60 days
$__________

Contra accounts 
$__________

Government Contracts
$__________

Foreign Accounts 
$__________

Subject to other Liens
$__________

Affiliate Accounts 
$__________

Other exclusions 
$__________

 
 
 
$__________

(b)
Total of Eligible Receivables
$__________

(c)
80% of (b)
$__________



II.           INVENTORY
 
(a)
Inventory
$__________

 
Less:
Damaged or Defective
$__________

Consigned, in transit, bill
of lading
$__________

 
C-1

--------------------------------------------------------------------------------


Inventory not located at
Eligible collateral location
$__________

Other exclusions
$__________





 
 
 
$__________

(b)
Total of Eligible Inventory
$__________

(c)
Lesser of 50% of (b) or $2,000,000
$__________

 
III.
“AVAILABILITY”, lesser of I (c) + II (c) minus $100,000
environmental reserve for the Niles Property
and Revolving Loan Commitment 
$__________

 
IV.
OUTSTANDING REVOLVING LOANS
& LETTER OF CREDIT OBLIGATIONS
$__________

 
V.
AVAILABILITY REMAINING
(III minus IV)
$__________

 
Except as specifically described herein, the undersigned represent and warrant
that: the above Borrowing Base Certificate is true and accurate as of the date
appearing hereinabove; no “Event of Default” or “Unmatured Event of Default” as
defined in the Agreement, pursuant to which this Borrowing Base Certificate is
executed, has occurred and is continuing on the date hereof and the individual
signing this Certificate on its behalf is authorized to do so.  Terms in
quotation marks are used as defined in such Agreement.


[signature page attached]
 

 

 
C-2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed and delivered by its duly authorized representative as of the
date set forth below.




  LIFEWAY FOODS, INC.




By: ___________________________________
Title:__________________________________
 
FRESH MADE, INC.


By:  ___________________________________
Title: __________________________________
 
LFI ENTERPRISES, INC.


By:  ___________________________________
Title: __________________________________
 
HELIOS NUTRITION LIMITED


By:  ___________________________________
Title: __________________________________
 
PRIDE OF MAIN STREET DAIRY, LLC


By:  ___________________________________
Title: __________________________________
 
STARFRUIT, LLC


By:  ___________________________________
Title: __________________________________
 



 

 
C-3

--------------------------------------------------------------------------------


EXHIBIT D


Form of Compliance Certificate

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


COMPLIANCE CERTIFICATE
FOR
LOAN AND SECURITY AGREEMENT
dated February _, 2009 by and among


LIFEWAY FOODS, INC.
FRESH MADE, INC.
LFI ENTERPRISES, INC.
HELIOS NUTRITION LIMITED
PRIDE OF MAIN STREET DAIRY, LLC
STARFRUIT, LLC


AND


THE PRIVATEBANK AND TRUST COMPANY




I.    MINIMUM TANGIBLE NET WORTH (Section 10.1):


1.           Tangible Net Worth as of December 31,
200_                                                                      $__________


2.           30% of Net Income for fiscal year
ended                                                                               $__________
as of December 31, 200_


3.           Minimum Tangible Net Worth Required [(1) plus
(2)]                                                        $__________


4.           Actual Tangible Net Worth as of ______ __,
200_                                                            $__________


Covenant in
Compliance?                                                                                                                       
__________




II.
FIXED CHARGE COVERAGE RATIO (Section 10.2):1



1.           EBITDA                                                                                                          
$__________


2.             Minus:  Permitted Distributions, stock
Purchases and redemptions and other
Cash
Distributions,                                                                                    
 $__________
Unfinanced Capital
Expenditures                                                              $­­­__________
Cash
Taxes                                                                                                  
 $__________
3.             Total From Line Item
2                                                                                 $__________


4.           Remainder of (1) minus
(3)                                                                            $__________


5.           Interest
Charges                                                                                          
  $__________
 

--------------------------------------------------------------------------------

1 To be tested quarterly commencing the quarter ended _______, 2009.
D-1

--------------------------------------------------------------------------------


6.           Principal Payments for Funded
Debt                                                          $__________


7.           Capitalized Lease Obligation
Payments                                                      $___________


8.           Sum of (5), (6) and
(7)                                                                                    
$___________


9.           Ratio of (4) to (8)        _____ to 1


10.           Minimum Required   1.1 to 1


Covenant in
Compliance?                                                                                                      __________


III.  MAXIMUM CAPITAL EXPENDITURES (SECTION 10.3):


1.           Capital Expenditures during prior
12-months                                             $__________


2.           Minimum Capital Expenditures
Permitted                                                   $___________


Covenant in Compliance?                                                 
                                                   __________






This Compliance Certificate is being delivered pursuant to Section 8.13 of that
certain Loan and Security Agreement dated as of February _, 2009 (the “Loan
Agreement”) by and among Lifeway Foods, Inc, an Illinois corporation
(“Lifeway”), Fresh Made, Inc., a Pennsylvania corporation (“FMI”), LFI
Enterprises, Inc., an Illinois corporation (“LFI”), Helios Nutrition Limited, a
Minnesota corporation (“Helios”), Pride of Main Street Dairy, LLC, a Minnesota
limited liability company (“Main Street”), and Starfruit, LLC, an Illinois
limited liability company (“Starfruit”; Lifeway, FMI, LFI, Helios, Main Street
and Starfruit are hereinafter collectively referred to as the
“Borrowers”).  Capitalized terms used herein which are not defined shall have
the meanings ascribed to them in the Loan Agreement.  Except as specifically
described herein, the Borrowers represent and warrant to Lender that: the above
Compliance Certificate is true and accurate as of the date hereof for the
Borrower’s fiscal quarter ended _________, 20__; no “Event of Default” or
“Unmatured Event of Default” as defined in the Agreement, pursuant to which this
Compliance Certificate is executed, has occurred and is continuing on the date
hereof and the individual signing this Compliance Certificate on its behalf is
authorized to do so.


[signature page attached]
 
D-2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
executed and delivered by its duly authorized representative as of the date set
forth below.




LIFEWAY FOODS, INC.




By: ___________________________________
Title:__________________________________
 
FRESH MADE, INC.


By:  ___________________________________
Title: __________________________________
 
LFI ENTERPRISES, INC.


By:  ___________________________________
Title: __________________________________
 
HELIOS NUTRITION LIMITED


By:  ___________________________________
Title: __________________________________
 
PRIDE OF MAIN STREET DAIRY, LLC


By:  ___________________________________
Title: __________________________________
 
STARFRUIT, LLC


By:  ___________________________________
Title: __________________________________
 

 

 
D-3

--------------------------------------------------------------------------------


EXHIBIT E


Form of Notice of Borrowing

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


LIFEWAY FOODS, INC.
FRESH MADE, INC.
LFI ENTERPRISES, INC.
HELIOS NUTRITION LIMITED
PRIDE OF MAIN STREET DAIRY, LLC
STARFRUIT, LLC
C/O 6431 WEST OAKTON STREET
MORTON GROVE, ILLINOIS  60053






February _, 2009






The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, Illinois  60603


To Whom It May Concern:


Reference is made to that certain made to that certain Loan and Security
Agreement dated as of February _, 2009 (the “Agreement”) among by and among
Lifeway Foods, Inc, an Illinois corporation (“Lifeway”), Fresh Made, Inc., a
Pennsylvania corporation (“FMI”), LFI Enterprises, Inc., an Illinois corporation
(“LFI”), Helios Nutrition Limited, a Minnesota corporation (“Helios”), Pride of
Main Street Dairy, LLC, a Minnesota limited liability company (“Main Street”),
and Starfruit, LLC, an Illinois limited liability company (“Starfruit”; Lifeway,
FMI, LFI, Helios, Main Street and Starfruit are hereinafter collectively
referred to as the “Borrowers”).  Capitalized terms used herein which are not
defined shall have the meanings ascribed to them in the Agreement.


Borrowers hereby request that the Lender disburse the proceeds of the Revolving
Loan and Term Loan in the manner specified on Exhibit A attached hereto and
incorporated herein by reference.


Very truly yours,




LIFEWAY FOODS, INC.




By: ___________________________________
Title:__________________________________
 


 
E-1

--------------------------------------------------------------------------------


FRESH MADE, INC.


By:  _________________________________
Title: ________________________________
 
LFI ENTERPRISES, INC.


By:  _________________________________
Title: ________________________________
 
HELIOS NUTRITION LIMITED


By:  _________________________________
Title: ________________________________
 
PRIDE OF MAIN STREET DAIRY, LLC


By:  _________________________________
Title: ________________________________
 
STARFRUIT, LLC


By:  _________________________________
Title: ________________________________
 


 
E-2

--------------------------------------------------------------------------------


EXHIBIT A


DISBURSEMENT DIRECTIONS






Term Loan:




































Revolving Loan:



 

 

--------------------------------------------------------------------------------


EXHIBIT F


Form of Notice of Notice of Conversion/Continuation

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


NOTICE OF CONVERSION/CONTINUATION
 
To:                      The PrivateBank and Trust Company, as Lender
 
Reference is made to that certain Loan and Security Agreement dated as of
February _, 2009 (the “Loan Agreement”) by and among by and among Lifeway Foods,
Inc, an Illinois corporation (“Lifeway”), Fresh Made, Inc., a Pennsylvania
corporation (“FMI”), LFI Enterprises, Inc., an Illinois corporation (“LFI”),
Helios Nutrition Limited, a Minnesota corporation (“Helios”), Pride of Main
Street Dairy, LLC, a Minnesota limited liability company (“Main Street”), and
Starfruit, LLC, an Illinois limited liability company (“Starfruit”; Lifeway,
FMI, LFI, Helios, Main Street and Starfruit are hereinafter collectively
referred to as the “Borrowers”)and The PrivateBank and Trust Company
(“Lender”).  Terms used but not otherwise defined herein are used herein as
defined in the Loan Agreement.
 
The Borrowers hereby gives irrevocable notice to Lender, pursuant to Section 5.1
of the Loan Agreement, of their request to:
 
·  
disburse as a LIBOR Loan, $____________ of the Term Loan being requested
pursuant to the notice of borrowing of even date herewith with an Interest
Period of _____________ months and $____________ of the Revolving Loan being
requested pursuant to the notice of borrowing of even date herewith with an
Interest Period of _____________ months;

 
·  
on [    date    ] convert $[________]of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the [________] Rate, into a(n)
[________] Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[_____] month(s)];

 
·  
on [    date    ] continue $[________]of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a LIBOR
Loan having an Interest Period of [_____] month(s)].

 


The undersigned hereby represents and warrants that all of the conditions
contained in Section 3 of the Loan Agreement have been satisfied on and as of
the date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.


The Borrowers have caused this Notice of Conversion/Continuation to be executed
and delivered by its officer thereunto duly authorized on ___________, 20__.


[signature page attached]
 
 
F-1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Notice of
Conversion/Continuation to be executed and delivered by its duly authorized
representative as of the date set forth above.




LIFEWAY FOODS, INC.




By: ___________________________________
Title:__________________________________
 
FRESH MADE, INC.


By:  ___________________________________
Title: __________________________________
 
LFI ENTERPRISES, INC.


By:  ___________________________________
Title: __________________________________
 
HELIOS NUTRITION LIMITED


By:  ___________________________________
Title: __________________________________
 
PRIDE OF MAIN STREET DAIRY, LLC


By:  ___________________________________
Title: __________________________________
 
STARFRUIT, LLC


By:  ___________________________________
Title: __________________________________
 

 

 
F-2

--------------------------------------------------------------------------------


SCHEDULE 6.1


Excluded Collateral






Real property owned by Freshmade and located at 810-820 Bleigh Avenue,
Philadelphia, Pennsylvania.






The following Morgan Stanley accounts and amounts held therein:




Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx
Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx
Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx
Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx
Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx
Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx
Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx
Lifeway Foods, Inc.                                                      Account
No. xxx-xxx-xxxxx-xxx




The following Wachovia accounts and amounts held therein:


Lifeway Foods, Inc.                                                      Account
No. xxxx-xxxx  
Lifeway Foods, Inc.                                                      Account
No. xxxx-xxxx



 

--------------------------------------------------------------------------------


SCHEDULE 7.1


Borrower Organization Identification Numbers





Borrower
Jurisdiction
Organization Identification Number
     
Lifeway Foods, Inc.
Illinois
5425-124-6
Fresh Made, Inc.
Pennsylvania
822425
LFI Enterprises, Inc.
Illinois
5700-566-1
Helios Nutrition Limited
Minnesota
9P-79
Pride of Main Street Dairy, LLC
Minnesota
18391-LLC
Starfruit, LLC
Illinois
02155133






 

 

--------------------------------------------------------------------------------


SCHEDULE 7.6


Capital Securities


Borrower
# of Authorized Shares
# of Issued Shares
Lifeway Foods, Inc.
22,500,000
16,867,890*
Fresh Made, Inc.
10,000
10,000
LFI Enterprises, Inc.
1,000,000
1,000
Helios Nutrition Limited
15,000,000
809,888

*Weighted average number of shares outstanding as of the 9 month period ending
September 30, 2008.


Borrower
# of
Membership Interests
Pride of Main Street Dairy, LLC
3,433,400
Starfruit, LLC
100






 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


SCHEDULE 7.9


Litigation and Contingent Liabilities




None.

 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------




SCHEDULE 7.12


Environmental Matters


1.           Phase I Environmental Site Assessment of 6431 West Oakton Street,
Morton Grove, Illinois, prepared by The English Company, dated as of October 20,
2008, and known as Project No. 2718-544.


2.           Limited Subsurface Investigation of 6431 West Oakton Street, Morton
Grove, Illinois, prepared by The English Company, dated as of December 30, 2008,
and known as Project No. 2751-554.


3.           Phase I Environmental Site Assessment of 6101 Gross Point Road,
Niles, Illinois, prepared by Advanced Environmental Corporation, dated as of
July 6, 2005, and known as Project No. 05.21080092.


4.           Phase I Environmental Site Assessment of 7625 North Austin Avenue,
Skokie, Illinois, prepared by The English Company, dated as of October 20, 2008,
and known as Project No. 2717-544.


5.           Phase I Environmental Site Assessment and Limited Environmental
Compliance Review of 810-820 Bleigh Avenue, Philadelphia, Pennsylvania, prepared
by Environ International Corporation, dated as of November, 2008, and known as
Project No. 02-21727A.


6.           Geophysical Investigation Report of 810-820 Bleigh Avenue,
Philadelphia, Pennsylvania, prepared by Enviroprobe Service, Inc., dated as of
December 12, 2008.


7.           Letter from Environ International Corporation, dated as of
January 6, 2009, and addressed to Ted Esborn, Esq. of McDonald Hopkins, with
respect to 810-820 Bleigh Avenue, Philadelphia, Pennsylvania.


8.           Letter from Environ International Corporation, dated as of
December 8, 2008, and addressed to Ted Esborn, Esq. of McDonald Hopkins, with
respect to 810-820 Bleigh Avenue, Philadelphia, Pennsylvania.


9.           Letter from Environ International Corporation, dated as of
December 15, 2008, and addressed to Ted Esborn, Esq. of McDonald Hopkins, with
respect to 810-820 Bleigh Avenue, Philadelphia, Pennsylvania.


10.         Phase I Environmental Site Assessment of 214 Main Street South, Sauk
Centre, Minnesota, prepared by Widseth Smith Nolting, dated as of April, 2000,
and known as WSN No. 260B676.



 

 

--------------------------------------------------------------------------------


SCHEDULE 7.22


Deposit Accounts






Lifeway Foods, Inc.
MB Financial, Chicago, IL2
The Private Bank, 70 West Madison, Chicago, IL
xxxxxxxxxx
xxxxxxx
Business checking
Business Checking
Fresh Made, Inc.
PNC Bank, Pittsburgh, PA
Wachovia, Philadelphia, PA
VIST Bank, Leesport, PA 19533
VIST Same
xx-xxxx-xxxx
xxxxxxxxxxxxx
xxxxxxxxxx
xx-x; xx-x
Business Checking
Business Checking
Checking
CD’s
LFI Enterprises
Citizens Bank, Philadelphia, PA
xxxxxx-xxx-x
Business Checking
Pride of Main Street Dairy
Minnesota National Bank, 235 Main St, Sauk Centre MN, 56378
xxxxxxx
Business Checking
Helios Nutrition
None
   
Starfruit LLC
MB Financial, Chicago IL
xxxxxxxxxx
Business Checking


 

--------------------------------------------------------------------------------

2 This account will be closed within 60 days of initial closing.

 

 

--------------------------------------------------------------------------------


SCHEDULE 7.23


Location of All Collateral




Lifeway Foods, Inc.
6431 W. Oakton St. Morton Grove IL, 60053 Cook
6101 W. Gross Point Rd, Niles IL
7625 N. Austin Ave, Skokie IL,  60077 Cook
214 Main Street S. Sauk Centre MN, 56378
 5201 N. Harbison Ave, Philadelphia, PA 19012
Fresh Made, Inc.
810 Bleigh St. Philadelphia PA, 19111
Pride of Main Street Dairy
214 Main Street S. Sauk Centre MN, 56378
Helios Nutrition
214 Main Street S. Sauk Centre MN, 56378
Starfruit LLC
1745 W. Division St, Chicago IL 60612
LFI Enterprises
5201 N. Harbison Ave, Philadelphia, PA 19012






 

 

--------------------------------------------------------------------------------


SCHEDULE 7.27


Real Property










Lifeway Foods, Inc.
6431 W. Oakton St. Morton Grove IL, 60053 Cook
6101 W. Gross Point Rd, Niles IL
7625 N. Austin Ave, Skokie IL,
 
Owned
 
 
 
 
 
 
 
Lifeway Foods Inc
 
 
 
 
 
 
Fresh Made, Inc.
810 Bleigh St. Philadelphia PA, 19111
Owned
Freshmade Inc
LFI Enterprises
LFI Enterprises, 5201 N. Harbison Ave, Philadelphia, PA
 
Leased
Michael Kofman
Pride of Main Street Dairy
214 Main Street S, Sauk Centre MN, 56378
Owned
Pride of Main Street Dairy
Helios Nutrition
None
   
Starfruit LLC
1745 W. Division St. Chicago, IL 60612
Leased
John Leydon- Ruby Room
Starfruit LLC
2142 North Halsted, Chicago, IL 60614
Leased
 




 

 

--------------------------------------------------------------------------------


SCHEDULE 8.23


Excluded Bank Accounts






Lifeway Foods, Inc.
MB Financial, Chicago, IL
xxxxxxxxxx
Business checking
Fresh Made, Inc.
PNC Bank, Pittsburgh, PA
Wachovia, Philadelphia, PA
VIST Bank, Leesport, PA 19533
VIST Same
xx-xxxx-xxxx
xxxxxxxxxxxxx
xxxxxxxxxx
xx-x; xx-x
Business Checking
Business Checking
Checking
CD’s
LFI Enterprises
Citizens Bank, Philadelphia, PA
xxxxxx-xxx-x
Business Checking
Pride of Main Street Dairy
Minnesota National Bank, 235 Main St, Sauk Centre MN, 56378
xxxxxxx
Business Checking
Starfruit LLC
MB Financial, Chicago IL
xxxxxxxxxx
Business Checking


 

 

--------------------------------------------------------------------------------


SCHEDULE 9.1


Debt


None other than the Amani-Helios Debt

 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


SCHEDULE 9.2


Permitted Liens






Lien filed against assets of Pride of Main Street Dairy filed by First National
Bank of Sauk Centre.  Such Lien shall be released no later than March 31, 2009.

 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


SCHEDULE 9.3


Investments


All the Morgan Stanley and Wachovia accounts identified on Schedule 6.1.

 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
 